Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

(650 Komas Drive)

 

THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) is made and entered into as of
the 5th day of April, 2004, by and between EVANS & SUTHERLAND COMPUTER
CORPORATION, a Utah corporation (“Seller”), and WOODBURY CORPORATION, a Utah
corporation (“Buyer”), collectively, the “Parties” and individually, a “Party.”

 

R E C I T A L S:

 

This Agreement is entered into upon the basis of the following facts,
understandings and intentions of the Parties:

 

A.                                    The University of Utah, a body politic and
corporate of the State of Utah (referred to herein as the “Master Landlord” or
the “University”), as landlord, and Seller’s predecessor-in-interest, Black Hawk
Investment Company, a general partnership, entered into a Lease Agreement, dated
September 5, 1980, as amended by each of (i) that First Amendment to Lease
Agreement, dated June 7, 1982, (ii) that Second Amendment to Lease Agreement,
dated September 28, 1982, (iii) that Third Addendum to Lease Agreement, dated
April 9, 1987, and (iv) that Fourth Addendum to Lease Agreement, dated
December 31, 1990 (collectively, the “Ground Lease”), relating to the real
property which is depicted on the site plan attached hereto as Exhibit A and
more particularly described in Exhibit B attached hereto and incorporated herein
by this reference (the “Property”).  The tenant’s interest in and to the Ground
Lease being now held by Seller.

 

B.                                    Seller is the owner of certain
improvements described in Exhibit C attached hereto (the “Improvements”)
currently located on the Property.  Buyer desires to purchase from Seller and
Seller desires to sell to Buyer all of Seller’s right, title and interest in the
Improvements, subject to the terms and conditions of the Ground Lease.

 

C.                                    Seller is the owner of certain personal
property currently located in the Improvements as described on Exhibit D
attached hereto (the “Personal Property”).

 

D.                                    Buyer and Seller acknowledge that there
are currently no subtenants located at the Property or who have any interest in
the Property or Improvements located thereon.

 

E.                                      Seller desires to sell the Improvements
and the Personal Property to Buyer and assign all of Seller’s right, title,
interest and obligations in and under the Ground Lease to Buyer, and Buyer
desires to purchase the Improvements and the Personal Property from Seller and
accept and assume from Seller the right, title, interest and obligations of
Seller in and under the Ground Lease on the terms and conditions set forth
herein.

 

F.                                      Buyer desires that Seller lease the
Property and Improvements from Buyer, and Seller has agreed to lease the
Property and Improvement from Buyer, during the period commencing on the Date of
Closing (defined later) and terminating on the earlier to occur of (a) the date
which is three (3) years after the Date of Closing; and (b) the date on which
the Property and Improvements have been fully leased to third parties (the
“Seller Leaseback Period”), pursuant to the terms and conditions of a lease
agreement to be negotiated between the Parties in accordance with Section 4.5 of
this Agreement as set forth in this Agreement (the “Building Lease”).

 

March 31, 2004

 

 

650 Komas Drive
University of Utah, Research Park
Salt Lake City, Utah

 

--------------------------------------------------------------------------------


 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and promises of the Parties set forth herein, the Parties agree as
follows:

 

1.                                       AGREEMENT OF PURCHASE AND SALE;
ASSIGNMENT OF GROUND LEASE.  Subject to all of the provisions of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller the
Improvements and the Personal Property.  Subject to all of the provisions of
this Agreement, Seller agrees to assign to Buyer, and Buyer agrees to assume all
of Seller’s right, title, interest and obligations in and under the Ground
Lease.

 

2.                                       PURCHASE PRICE.

 

2.1                                 The Purchase Price.  The total consideration
to be paid by Buyer to Seller for the Improvements and the Personal Property and
the Seller’s right, title, interest and obligations in and under the Ground
Lease shall be Eight Million Six Hundred Thousand Dollars ($8,600,000.00) (the
“Purchase Price”).  The Purchase Price, less the Earnest Money [defined later]
deposited in escrow pursuant to Section 2.2 below and plus or minus prorations
as hereinafter provided, shall be paid in cash at Closing [defined later].

 

2.2                                 Earnest Money.

 

2.2.1                        Buyer shall, within twenty four (24) hours of
receipt of one (1) fully-executed original of this Agreement, deposit the sum of
Fifty Thousand Dollars ($50,000.00) with Escrow Holder [defined later] as
earnest money to be applied against the Purchase Price at Closing.  This sum,
plus sums referred to in Section 2.2.2, are referred to in this Agreement as the
“Earnest Money”.  Wherever this Agreement refers to the “Earnest Money”, such
reference shall be deemed to refer to the actual amount of Earnest Money
deposited (or to be deposited) as the context requires.

 

2.2.2                        Additional Earnest Money.  Upon the expiration of
the Inspection Contingency Period [defined later] (the “Additional Deposit
Date”), Buyer shall deposit an additional One Hundred Thousand Dollars
($100,000.00) (the “Additional Deposit”) with Escrow Agent, such that the total
Earnest Money deposited with Escrow Agent at that point shall be equal to One
Fifty Hundred Thousand One Dollars ($150,000.00).  Upon the Additional Deposit
Date, the entire Earnest Money Deposit and Additional Deposit shall become
absolutely non-refundable to Buyer and shall be deemed fully earned by Seller
(the “Non-refundable Deposit”).

 

2.2.3                        The Earnest Money is absolutely non-refundable
except to the limited extent provided in Sections 3.1.3 (dealing with Buyer’s
determination whether all conditions are satisfactory to Buyer), 3.2.6 (dealing
with title), 3.4 (dealing with the estoppel certificate), 3.5 (dealing with
mutual conditions precedent), 3.6 (dealing with the financing contingency), 6.4
(dealing with environmental investigations), 8 (dealing with condemnation and
casualty) and in Section 10.1 of this Agreement (dealing with certain defaults
of Seller).

 

2.2.4                        The Earnest Money shall be in the form of a check
made payable to the account of the Escrow Holder in the amount of the required
payment.  Escrow Holder is hereby instructed to deposit all Earnest Money in a
federally-insured money market or

 

2

--------------------------------------------------------------------------------


 

other similar interest-bearing account, subject to immediate withdrawal, at a
banking institution located in Utah or in such other financial institution as
the Parties may mutually designate.  If this transaction closes, the Earnest
Money, plus any interest earned thereon, shall be credited against the total
Purchase Price.  If the Earnest Money is forfeited to Seller as provided by this
Agreement, the Earnest Money, with any interest earned thereon, shall be paid
immediately to Seller.  Wherever in this Agreement Buyer is entitled at any time
to a return of the Earnest Money, the Earnest Money and any interest earned on
the Earnest Money shall be immediately paid to Buyer.

 

2.3                                 Disbursement at Closing.  Upon the Closing,
all amounts to be paid at Closing according to this Section 2, less any closing
costs payable by Seller, shall be disbursed to Seller in accordance with the
Seller Closing Settlement Statement [defined later].

 

3.                                       BUYER’S CONDITIONS PRECEDENT.  Buyer’s
obligations to purchase the Improvements and the Personal Property and to assume
Seller’s right, title, interest and obligations in and under the Ground Lease
are conditioned upon satisfaction of the following conditions, which may be
waived in writing at any time by Buyer:

 

3.1                                 General Conditions and Inspections.

 

3.1.1                        Seller shall provide, within ten (10) business days
after execution of this Agreement by both Parties, the following (collectively,
the “Seller’s Disclosures”): (a) copies of the Ground Lease and any amendments,
assignments, modifications and letter agreements thereto, currently in effect
with respect to the Property; (b) a copy of the ALTA Survey for the Property,
dated January 18, 2001, revised February 14, 2001 and stamped by the engineer on
February 27, 2001, prepared by Bush & Gudgell, in Seller’s possession; (c)
copies of any architectural, structural, electrical and mechanical plans and/or
drawings for the Improvements which are in Seller’s possession; (d) legible
copies of all service contracts relative to the Property which Seller has
engaged in and which are in Seller’s possession; (e) legible copies of
applicable tax bills in Seller’s possession with respect to the Property;
provided, however, because the Personal Property is not separated on a single
tax bill, Seller shall provide property tax information regarding the Personal
Property as calculated by Seller from applicable tax bills for such items; (f)
an inventory list of all the Personal Property available for conveyance pursuant
to the terms of this Agreement; (g) copies of any environmental reports, soils
studies or related reports with respect to the Property which are in Seller’s
possession; (h) copies of any warranties for the Improvements or the Personal
Property which are in Seller’s possession; (i) copies of all licenses and
permits, including any governmental approvals, with respect to the Property
which are in Seller’s possession; and (j) copies of building operating expense
statements for the last twenty-four (24) months during which Seller occupied
more than seventy five percent (75%) of the building; (k) records of any
building maintenance and/or installation of equipment and/or capital
improvements records in Seller’s possession which may have occurred during the
past three (3) years to the extent such can be separated from Seller’s general
maintenance records; and (l) a statement from Seller specifying what
improvements, fixtures, equipment and other personal property located on or at
the Property, other than the real property interest of Master Landlord and the
reversionary interest of Master Landlord under the Ground Lease, are owned by
Master Landlord or any third parties.  Any items or information delivered by
Seller to Buyer pursuant to this Section 3.1.1 are delivered without any
representation or warranty as to accuracy or completeness thereof.  As used in
this Agreement, the term “in Seller’s

 

3

--------------------------------------------------------------------------------


 

possession” shall mean in the files for the Property of the Seller’s Facility
Manager, Bruce Lyman, as of the date of this Agreement, which files are
currently located at 600 Komas Drive, Salt Lake City, Utah.

 

3.1.2                        During the period commencing on the date of this
Agreement and terminating on the date which is thirty (30) days thereafter (the
“Inspection Contingency Period”), Buyer and its agents shall (subject to
obtaining Master Landlord’s approval with respect to the Property) have the
right, at Buyer’s sole cost and expense, to (a) inspect the Seller’s
Disclosures; (b) make such inquiries and investigations regarding the zoning and
permitted uses of the Property with applicable governmental authorities, (c)
make, upon not less than three (3) days’ prior notice to Seller, a physical
inspection of and such other tests and inspections regarding the Improvements,
Personal Property and, subject to the terms of Section 6, the Property as Buyer
deems necessary and appropriate; (d) determine the suitability of the parking on
the Property; (e) to update or otherwise obtain a revised survey if the survey
delivered by Seller is inadequate in Buyer’s determination; (f) determine the
feasibility of obtaining necessary financing within the time limits and subject
to the limitations set forth in this Agreement; and (g) make such other
inquiries and determinations as Buyer, in its sole discretion deemed necessary
in order to be willing to acquire the Property, Personal Property and
Improvements.  Buyer’s access to, and inspection of, the Property, the
Improvements and Personal Property, or any of them, shall be at Buyer’s sole
risk and expense and Seller shall have no responsibility therefor and such
activities shall be conducted in such a manner as not to damage the Property,
the Improvements or the Personal Property, or any of them, or to endanger, or
otherwise constitute a nuisance to, persons or property in the vicinity of the
Property, the Improvements or the Personal Property. Buyer shall immediately
repair any loss or damage to the Property, the Improvements or the Personal
Property, or any of them, caused by the acts or omissions of Buyer or Buyer’s
agents, contractors or employees in connection with its inspection hereunder and
shall indemnify, defend and hold Seller harmless from and against any and all
liability, loss, damage, cost or expense (including court costs and reasonable
attorney’s fees), of whatever nature and by whomever asserted, arising out of,
resulting from or in any way connected with the acts or omissions of Buyer, its
contractors, employees or agents in connection with Buyer’s access to, and
inspection of the Property, the Improvements and/or the Personal Property
hereunder other than as may relate to the discovery of any hazardous substances
or other environmental liability items not caused by the acts of Buyer or its
agents, employees or contractors.

 

3.1.3                        If Buyer determines that either the Property or
Improvements are not satisfactory to Buyer, or if Buyer determines that any of
the items inspected or results of inquiries made by Buyer pursuant to this
Section 3.1 are unsatisfactory to Buyer, then Buyer shall so notify Seller in
writing with such reasons on or before the last day of the Inspection
Contingency Period.  Upon receiving such notice, Seller shall have the right,
but not the obligation, to elect to cure or otherwise correct those items to
which Buyer has objected pursuant to this Section 3.1.  If Seller elects to cure
or otherwise correct such items, Seller shall provide Buyer with written notice
of such election and a detailed plan for curing or otherwise correcting such
items and specifying the time frame in which such plan shall be completed, which
plan must be approved by Buyer in writing.  If Buyer approves such plan, Seller
shall have the right, but not the obligation, to proceed to cure or otherwise
correct such item in accordance with the plan approved by Buyer; provided,
however, that Seller may deliver written notice to Buyer at any time that Seller

 

4

--------------------------------------------------------------------------------


 

cannot or is not willing to cure or otherwise correct those items to which Buyer
has objected.  If Seller does not complete such cure or correction as and when
required by the Buyer-approved plan, then this Agreement shall terminate, the
Earnest Money shall be returned to Buyer, less the amount of all escrow
cancellation fees, if any, payable by Buyer pursuant to Section 5.8, and the
Parties shall have no further rights, obligations or liability hereunder, except
as may be otherwise expressly provided herein.  If Buyer fails to deliver such
notice on or before expiration of the Inspection Contingency Period, Buyer shall
be conclusively deemed to have waived all conditions set forth in this
Section 3.1 and its right to terminate this Agreement pursuant to this
Section 3.1.3.  If this Agreement is terminated for any reason following the
Inspection Contingency Period, the Earnest Money shall be absolutely
non-refundable except to the limited extent provided in Section 3.2.6 (dealing
with title), Section 3.4 (dealing with the estoppel certificate), Section 3.5
(dealing with mutual conditions precedent), Section 3.6 (dealing with the
financing contingency), Section 6.4 (dealing with environmental investigations),
Section 8 of this Agreement (dealing with condemnation or casualty) and in
Section 10.1 of this Agreement (dealing with certain defaults of Seller).

 

3.2                                 Title Commitment.

 

3.2.1                        Within ten (10) days following the execution of
this Agreement by Buyer and Seller, Seller shall cause Landmark Title Company
(“Title Insurer”) to deliver a current commitment for title insurance on the
Property and the Improvements (the “Title Commitment”) to Buyer and Seller.  The
Title Commitment shall show the status of title to the Property and the
Improvements as of the date of such Title Commitment and shall be accompanied by
legible copies of all documents referred to in such Title Commitment (the
“Underlying Documents”).

 

3.2.2                        Buyer shall review the Title Commitment and notify
Seller in writing of Buyer’s approval or disapproval of any Schedule B
exception(s) shown on such Title Commitment within ten (10) days following the
date on which Buyer received the Title Commitment and legible copies of all of
the Underlying Documents, but in any event before the expiration of the
Inspection Contingency Period.  Any exceptions to which Buyer has objected
(other than the Permitted Exceptions [defined later]) shall be referred to
herein as the “Disapproved Exceptions”.  Buyer’s failure to notify Seller in
writing of its disapproval of any exception within such time period shall be
deemed approval of such exception.

 

3.2.3                        If on or before Closing, Title Insurer amends the
Title Commitment to add any Schedule B exception (other than the Permitted
Exceptions listed in subsections (i) through (vii) and in subsections (ix)
through (x) of Section 3.3 below) in addition to the Schedule B exceptions shown
in such Title Commitment, as the same may have been amended by prior amendments,
(an “Additional Exception”), Title Insurer shall give both Buyer and Seller
written notice thereof, and Buyer shall notify Seller in writing within ten (10)
days of Buyer’s receipt of such amended Title Commitment of Buyer’s approval or
disapproval of any Additional Exception.  Any Additional Exception which has not
been approved by Buyer as provided in this Section 3.2 shall be deemed
disapproved and shall be a Disapproved Exception.  Buyer’s failure to notify
Seller of its approval of any Additional Exception within such time period shall
be deemed a disapproval of such Additional Exception.  Notwithstanding anything
set forth herein to the contrary, if the amended Title Commitment is delivered
to Buyer less than ten (10)

 

5

--------------------------------------------------------------------------------


 

days before the Date of Closing, then Buyer shall be presumed to have objected
to any Additional Exception unless Buyer approves in writing of such Additional
Exception prior to closing and if such Additional Exception is not so approved
by Buyer in writing and cannot be removed from the Title Commitment or the Title
Insurer will not agree to insure against loss or damage that may be occasioned
by such Additional Exception prior to closing, this Agreement shall be
terminated, the Earnest Money shall be returned to Buyer, less the amount of all
escrow cancellation fees, if any, payable by Buyer pursuant to Section 5.8, and
the Parties shall have no further rights, obligations or liability hereunder,
except as may be otherwise expressly provided herein.  Any Additional Exception
which has been disapproved by Buyer pursuant to the preceding sentence shall be
considered a Disapproved Exception.

 

3.2.4                        Within five (5) days after (a) the date Seller
receives notice of any Disapproved Exception; or (b) the addition of any
Additional Exception, if such addition occurs less than ten (10) days prior to
the Date of Closing, Seller shall notify Buyer in writing whether Seller intends
to cause such Disapproved Exception or Additional Exception to be removed from
the Title Commitment or cause the Title Insurer to commit to insure against loss
or damage that may be occasioned by such Disapproved Exceptions.  Seller shall
have ten (10) days (but in no event later than seven [7] days prior to the Date
of Closing) from the date of receipt of any notice of disapproval to cause such
Disapproved Exceptions or any Additional Exceptions to be removed from the Title
Commitment or cause the Title Insurer to commit to insure against loss or damage
that may be occasioned by such Disapproved Exceptions.  However, Seller shall
have no obligation to cause such Disapproved Exceptions to be removed from the
Title Commitment or cause the Title Insurer to commit to insure against loss or
damage that may be occasioned by such Disapproved Exceptions; provided, however,
if Seller does not cause such Disapproved Exception or Additional Exception to
be removed from the Title Commitment or cause the Title Insurer to commit to
insure against loss or damage that may be occasioned by such Disapproved
Exceptions within seven (7) days prior to the Date of Closing, then Buyer may
terminate this Agreement, and upon such termination the Earnest Money shall be
returned to Buyer, less the amount of all escrow cancellation fees, if any,
payable by Buyer pursuant to Section 5.8, and the Parties shall have no further
rights, obligations or liability hereunder, except as may be otherwise expressly
provided herein.

 

3.2.5                        Unless Seller notifies Buyer within the time period
provided in Section 3.2.4 above that Seller has caused such Disapproved
Exceptions to be removed from the Title Commitment or caused the Title Insurer
to commit to insure against loss or damage that may be occasioned by such
Disapproved Exceptions, Seller will conclusively be deemed to have elected not
to cause such Disapproved Exceptions to be removed from such Title Commitment or
to cause the Title Insurer to commit to insure against loss or damage that may
be occasioned by such Disapproved Exceptions.  In such event, unless Buyer shall
notify Seller by the earlier to occur of (a) 12:00 p.m. on the Date of Closing
or (b) within five (5) days after the earlier to occur of (i) expiration of the
10-day cure period provided in Section 3.2.4 above; or (ii) the date on which
Seller notifies Buyer in writing that Seller shall not cause such Disapproved
Exceptions to be removed from the Title Commitment or cause the Title Insurer to
commit to insure against loss or damage that may be occasioned by such
Disapproved Exceptions, that Buyer has elected to waive the Disapproved
Exceptions and complete the acquisition of the Property in accordance with this
Agreement, then this Agreement shall terminate, the Earnest Money shall be

 

6

--------------------------------------------------------------------------------


 

returned to Buyer, less the amount of all escrow cancellation fees, if any,
payable by Buyer pursuant to Section 5.8, and the Parties shall have no further
rights, obligations or liability hereunder, except as may be otherwise expressly
provided herein.

 

3.2.6                        If this Agreement is terminated as provided in this
Section 3.2, then the Earnest Money with any interest earned thereon pursuant to
Section 2.2.2, shall be returned to Buyer, less the amount of all title and
escrow cancellation fees, if any, payable by Buyer pursuant to Section 5.8, and
the Parties shall have no further rights, obligations or liability hereunder,
except as may be otherwise expressly provided herein.

 

3.3                                 Title Policy.  Title Insurer shall be
unconditionally prepared to issue to Buyer, as of the Closing, a standard policy
of title insurance for the Property and Improvements in the aggregate amount of
the Purchase Price insuring the tenant leasehold interest in the Property and
the fee interest in the Improvements to be vested in Buyer, subject to the
Permitted Exceptions [defined later].  Buyer shall have the option to deposit
with Escrow Holder (a) an ALTA survey or surveys sufficient to cause Title
Insurer to issue an ALTA extended coverage policy of title insurance for the
Property and Improvements and such endorsements as Buyer shall deem necessary
(collectively “Buyer’s Endorsements”), and (b) all such other and further items
required by Title Insurer in order to issue such ALTA extended coverage policy
and Buyer’s Endorsements; provided, however, that all such items shall be at
Buyer’s sole cost and expense and shall not delay the Closing; provided further,
that Buyer’s inability to obtain such items shall not be a contingency to
Closing, unless (i) Buyer has stated prior to the end of the Inspection
Contingency Period that the surveys received from Seller are inadequate; (ii)
that Buyer’s inability results from a Disapproved Exception which has not been
removed from the Title Commitment or for which the Title Insurer has not insured
against loss or damage resulting from such Disapproved Exception as described in
Section 3.2; or (iii) that Buyer’s inability results from an objection by
Buyer’s lender pursuant to which Buyer’s lender will not grant the required
financing.  At Closing, Seller shall assign its right, title, interest and
obligations under the Ground Lease to Buyer and convey title to the Improvements
to Buyer as described in Section 5, subject to the following matters, as
applicable, being hereinafter collectively referred to as the “Permitted
Exceptions”: (i) private, public and utility easements approved by Buyer in
accordance with Section 3.2; (ii) roads and highways, if any; (iii) real estate
taxes and special taxes or assessments not due and payable on or before Closing
or any installments of any special taxes or assessments not due and payable on
or before Closing; (iv) rights of way approved by Buyer in accordance with
Section 3.2; (v) drainage ditches, feeders, laterals, drain tile, pipes or other
conduit; (vi) zoning and building laws and ordinances; (vii) all matters
approved or waived by Buyer pursuant to Section 3.2 of this Agreement; (viii)
all matters of record shown in the title commitment and approved or waived by
Buyer pursuant to Section 3.2 herein; (ix) the terms and conditions of the
Ground Lease; and (x) all matters which would be disclosed by an accurate survey
or inspection of the Property and/or the Improvements.  Notwithstanding anything
to the contrary above, the items referred to in subsections (i), (ii), (iv), (v)
and (vii) above shall be Permitted Exceptions only if such are shown on the
survey to be provided by Seller pursuant to Section 3.1.1 or indicated in the
Title Commitment to be provided pursuant to Section 3.2.1 and approved or waived
by Buyer pursuant to Section 3.2 or are described in the Declaration.

 

3.4                                 Estoppel Certificate.  Seller shall have
obtained and delivered to Buyer on or before the expiration of the Inspection
Contingency Period, an estoppel certificate in substantially the form attached
hereto as Exhibit E (the “Estoppel Certificate”) from the Master Landlord with
respect to the Ground Lease (but in no event shall such estoppel certificate be
required to contain information which is not otherwise required to be provided
by the Master Landlord under

 

7

--------------------------------------------------------------------------------


 

the Ground Lease).  If Seller has not delivered the Estoppel Certificate on or
before the expiration of the Inspection Contingency Period, then this Agreement
shall be deemed terminated as of the expiration of the Inspection Contingency
Period in accordance with this Section 3.4; provided, however, that Seller shall
have the right, on or before the expiration of the Inspection Contingency
Period, at Seller’s option and in Seller’s sole discretion, to represent and
warrant to Buyer the matters set forth in the Estoppel Certificate, in which
event this Agreement shall remain in full force and effect and subject to the
terms and conditions of this Agreement the Parties shall proceed to close the
transaction contemplated by this Agreement on the Date of Closing.  Seller
agrees to indemnify Buyer from and against any liability, claims, damages,
expenses (including reasonable attorneys’ fees), judgments, proceedings and
causes of action to the extent arising from a misrepresentation by Seller
concerning the matters set forth in Seller’s representations and warranties
pursuant to this Section 3.4.  Notwithstanding the foregoing, Seller’s
representation and warranty described above (including any indemnification
obligation of Seller in connection therewith) shall only be in effect until such
time as Seller delivers to Buyer the Estoppel Certificate setting forth the
matters represented and warranted by Seller.  At the Date of Closing, Seller
shall represent and warrant the following to Buyer: (a) all rent and other
payments accrued and owing under the Ground Lease are current, except for those
amounts which have been agreed to between the Parties in connection with the
prorations under this Agreement; (b) to Seller’s actual knowledge, there has
been no material change in the facts set forth in the Estoppel Certificate
during the period between the date such Estoppel Certificate was signed and the
Date of Closing.

 

3.5                                 Mutual Conditions Precedent.  Each of the
conditions set forth in Sections 4.1, 4.2, 4.3, 4.4 and 4.5 shall be conditions
precedent to the Buyer’s obligations under this Agreement, and the Buyer shall
have the right to terminate this Agreement if any of those conditions are not
satisfied within the time limits set forth in such sections.  If Buyer
terminates this Agreement pursuant to this Section 3.5, the Earnest Money, with
any interest earned thereon pursuant to Section 2.2.2, shall be returned to
Buyer, less the amount of all title and escrow cancellation fees, if any,
payable by Buyer pursuant to Section 5.8, and the Parties shall have no further
rights, obligations or liability hereunder, except as may be otherwise expressly
provided herein.

 

3.6                                 Financing Contingency. During the period
commencing on the date of this Agreement and expiring thirty (30) days after
execution of the Building Lease (the “Financing Contingency Period”), Buyer
shall use commercially reasonable efforts and good faith to obtain from a lender
a commitment to loan Buyer funds on terms acceptable to Buyer, in Buyer’s sole
discretion, and sufficient to consummate the transactions contemplated by this
Agreement (“Financing”).  In no event shall Buyer seek Financing for more than
seventy five percent (75%) of the sum of the following: (i) the Purchase Price;
plus (ii) any reasonable fees incurred by Buyer in obtaining the Financing. 
Notwithstanding the foregoing, Buyer agrees to accept (70%) and notify Seller
promptly if Buyer receives notice from a lender that such lender is not willing
to commit to loan Buyer the funds necessary to consummate this transaction on
terms acceptable to Buyer.  Buyer shall notify Seller when Buyer receives an
acceptable financing commitment; however, if Buyer has not notified Seller on or
before the expiration of the Financing Contingency Period that acceptable
financing has been obtained, then this Agreement shall terminate on the
expiration of the Financing Contingency Period unless Buyer waives in writing
said Financing contingency.  If this Agreement is terminated pursuant to this
Section 3.6, then the Earnest Money shall be returned to Buyer, less the amount
of all escrow cancellation fees, if any, payable by Buyer pursuant to
Section 5.8, and the Parties shall have no further rights, obligations or
liability hereunder, except as may be otherwise expressly provided herein.

 

8

--------------------------------------------------------------------------------


 

3.7                                 Failure of a Condition.  Except as set forth
herein, the Parties do not guaranty, warrant or represent that any of the
conditions set forth in this Section 3 shall be or can be satisfied and neither
Party shall incur liability or expense in connection with the other Party’s
ability or inability to satisfy any of such conditions, nor shall either Party
be obligated to take any action.  Each Party agrees that any expenditure,
commitment or other action taken by it pursuant to this Agreement, or otherwise
in contemplation of the Closing, is taken at such Party’s own risk, and that no
such expenditure, commitment or action shall obligate such Party to incur any
liability to the other Party or any third party, against which liability such
Party expressly indemnifies the other Party.

 

4.                                       SELLER’S CONDITIONS PRECEDENT. 
Seller’s obligations to sell the Improvements and Personal Property to Buyer and
to assign the Seller’s right, title, interest and obligations under the Ground
Lease to Buyer are conditioned upon satisfaction of the following conditions,
which may be waived in writing at any time by Seller:

 

4.1                                 Consents.  Subject to the terms of this
Section 4.1, on or before the date which is thirty (30) days prior to the Date
of Closing (the “Consent Date”) (provided Buyer and Seller have elected to
proceed toward Closing), Seller shall have obtained all consents required to
consummate this transaction from (a) the Master Landlord under the Ground Lease,
and (b) Seller’s lenders holding liens on the Improvements and Personal Property
and/or on the Seller’s leasehold interest under the Ground Lease, including,
without limitation, required consents from Foothill Capital Corporation
(“Foothill”), including, without limitation, (i) consents to any agreements
between Seller and Buyer to which Foothill would become subject upon any
foreclosure of Seller’s interest in adjacent properties within the University of
Utah Research Park; (ii) subordination of Foothill’s liens to any agreements
that will be recorded between Buyer and Seller in connection with this
transaction; and (iii) all appropriate documentation and agreements necessary to
release all Foothill liens on the Property, Improvements and Personal Property
and on Seller’s leasehold interest under the Ground Lease.  Seller agrees to use
commercially reasonable efforts and act in good faith in obtaining such
Consents.  Notwithstanding the foregoing, Buyer and Seller agree that if Buyer,
Seller and any necessary third parties have not agreed to final forms of all
documents and/or agreements to which Seller’s lenders would be required to
consent, or for which Seller will require Seller’s lenders’ consent, then the
Consent Date shall be extended to the date which is fifteen (15) days following
the date on which (x) final forms of all such documents and agreements have been
agreed to by Buyer, Seller and any necessary third parties; and (y) Seller’s
lenders have received copies of the final forms of all such documents and
agreements.  Buyer and Seller agree to negotiate in good faith to agree to the
final form of any such documents and/or agreements in a timely manner.  Buyer
and Seller acknowledge and agree that any extension of the Consent Date pursuant
to this Section 4.1 shall not be deemed a Seller delay under Section 5.1.

 

4.2                                 Utility Agreement Regarding Electricity.  On
or before the Date of Closing, Buyer and Seller, and to the extent the Parties
deem necessary Utah Power, shall have agreed, in writing, to a pass-through by
Seller to Buyer of costs for electricity supplied by Seller to the Improvements
and, upon termination of the Building Lease, a separation, including separate
metering, by Utah Power of any electrical facilities servicing the Property from
the electrical facilities servicing other property owned and/or controlled by
Seller in the vicinity of the Property.  Buyer and Seller agree to negotiate in
good faith to complete this agreement in a timely manner.

 

9

--------------------------------------------------------------------------------


 

4.3                                 Nonsegregable Water Agreement.  On or before
the Date of Closing, Buyer and Seller shall have agreed in writing to a mutually
acceptable cost sharing arrangement for nonsegregable items, if any, on the
Property, including, without limitation, the landscape water usage and an
agreement regarding separation of such nonsegregated items at such time as the
Parties deem necessary.  Buyer and Seller agree to negotiate in good faith to
complete this agreement in a timely manner.

 

4.4                                 Amendment to Declaration.  On or before the
Date of Closing, the Seller shall have obtained an amendment to that certain
Declaration of Easements, dated December 27, 2002, and recorded December 27,
2002 as Entry No. 8474712, in the official records of the Salt Lake County
Recorder’s office, as amended (“Declaration”), in recordable form, approved and
executed by Seller, KP Arapeen, LC, a Utah limited liability company (“KP”),
Master Landlord and Buyer, in a form reasonably acceptable to Buyer and Seller,
allowing Buyer the right to use common areas on the property currently being
leased to Seller and KP by Master Landlord and located adjacent to the Property,
including, without limitation, driveways, sidewalks and parking areas, for
purposes of pedestrian and vehicular ingress and egress to and from the
Property, and for servicing the Improvements and any other improvement related
to the Property, including utility conduits and related improvements and
allowing Seller the right to use common areas on the Property, including,
without limitation, driveways, sidewalks and parking areas, for purposes of
pedestrian and vehicular ingress and egress to and from the Seller’s
improvements located adjacent to the Property, for servicing Seller’s other
improvements, including utility conduits and related improvements.

 

4.5                                 Building Lease.  On or before the expiration
of the Inspection Contingency Period, Buyer and Seller shall have mutually
agreed, and Seller’s lenders and any other necessary third parties shall have
consented to, the Building Lease, which shall be in form and substance
reasonably acceptable to Buyer and Seller.

 

4.6                                 Buyer Fulfilling Obligations.  Buyer shall
have fulfilled, on or before the Date of Closing, all of its obligations under
this Agreement, including, without limitation, the payment of the Purchase
Price.

 

If any of the foregoing conditions are not satisfied, as determined by Seller in
its sole and absolute discretion, Seller shall have the right to terminate this
Agreement.  If Seller terminates this Agreement under Sections 4.1, 4.2, 4.3,
4.4 or 4.5, the Earnest Money shall be returned to Buyer and neither of the
Parties shall have further obligations to the other, except as otherwise set
forth in this Agreement.  If Buyer has not terminated this Agreement pursuant to
Section 3 and Seller terminates this Agreement pursuant to Section 4.6, Seller
shall be entitled to receive the Earnest Money as liquidated damages pursuant to
the terms of Section 10 of this Agreement.

 

5.                                       CLOSING.

 

5.1                                 Date of Closing.  Notwithstanding anything
contained in this Agreement to the contrary, the Closing of the transaction
contemplated by this Agreement (the “Closing”) shall take place at the office of
the Escrow Holder on or before the earlier to occur of the following: (a) the
date which is thirty (30) days following expiration of the Inspection
Contingency Period; (b) upon such other date prior thereto as the Parties agree;
or (c) June 25, 2004; provided, however, if the Closing is delayed solely as a
result the actions of Seller (other than Seller’s election not to Close this
transaction for reasons allowed under this Agreement), the Date of Closing shall
be extended one (1) day for each day of such delay caused solely by Seller;
provided, however, that

 

10

--------------------------------------------------------------------------------


 

if the Date of Closing is delayed solely by Seller for more than thirty (30)
days beyond the date set forth in subsection (a) above, then Buyer shall have
the right to terminate this Agreement.  The date on which this transaction is
scheduled to close pursuant to this Section 5.1 is sometimes referred to in this
Agreement as the “Date of Closing”.

 

5.2                                 Escrow Closing.  The Parties have
established, or immediately after execution of this Agreement shall establish,
an escrow with Landmark Title Company, at 675 East 2100 South, Suite 200, Salt
Lake, Utah, Attn: Jeff Jensen, or at such other office of Landmark Title Company
designated by Seller (“Escrow Holder”), and Escrow Holder is hereby engaged to
administer the escrow.  By accepting this escrow, Escrow Holder agrees to the
terms of this Agreement as they relate to the duties of Escrow Holder and that
there shall be no escrow or title cancellation fees payable by either Buyer or
Seller if this transaction fails to close for any reason other than the default
of Buyer or Seller. This Agreement constitutes escrow instructions to the Escrow
Holder and a copy shall be deposited with Escrow Holder for this purpose. 
Should Escrow Holder require the execution of its standard form printed escrow
instructions, Buyer and Seller agree to execute same; provided, however, that
any such instructions shall be construed as applying only to Escrow Holder’s
engagement and shall be auxiliary to this Agreement.  If there are conflicts
between the terms of this Agreement and the terms of the escrow instructions,
the terms of this Agreement shall control.

 

5.3                                 Seller’s Obligations.  At Closing, Seller
shall undertake the following:

 

5.3.1                        Deed.  Execute, acknowledge, and deliver to Escrow
Holder a Special Warranty Deed with respect to the Improvements in substantially
the form attached hereto as Exhibit F (the “Deed”), duly signed and acknowledged
by Seller, conveying the Improvements to Buyer (subject to the rights of the
Master Landlord under the Ground Lease) free and clear of all encumbrances other
than those items set forth in the Deed, including, without limitation, the
Permitted Exceptions, or such items set forth in the Permitted Exceptions as may
be applicable to the Improvements.

 

5.3.2                        Assignment of Lease.  Execute, acknowledge, and
deliver to Escrow Holder an Assignment of Lease with respect to the Ground
Lease, in substantially the form attached hereto as Exhibit G (the
“Assignment”), duly signed and acknowledged by Seller, assigning the Seller’s
right, title, interest and obligations under the Ground Lease, free and clear of
all encumbrances other than those items set forth in the Assignment, including,
without limitation, the Permitted Exceptions, or such items set forth in the
Permitted Exceptions as may be applicable to the Ground Lease.

 

5.3.3                        Non-Foreign Affidavit.  Execute and deliver to
Escrow Holder a certificate of non-foreign status in accordance with
Section 1445 of the U.S. Internal Revenue Code.

 

5.3.4                        Possession.  Upon compliance by Buyer with all the
terms and conditions of this Agreement to be performed by Buyer, deliver
possession of the Improvements and the Personal Property to Buyer, subject to
the terms and conditions of the Ground Lease and the Building Lease.  During the
term of this Agreement, Seller agrees to maintain the exterior landscaping and
the Improvements (including equipment located therein) and Personal Property
such that they all shall be delivered to Seller in as good condition as existed
at the expiration of the Inspection Contingency Period, taking

 

11

--------------------------------------------------------------------------------


 

into account seasonal conditions as may be related to landscaping, and subject
to the terms and conditions of Section 8.

 

5.3.5                        Bill of Sale.  Execute and deliver to Escrow Holder
a Bill of Sale in substantially the form attached hereto as Exhibit H, conveying
the Personal Property subject to the exceptions and limitations set forth in
such Bill of Sale.

 

5.3.6                        Title Insurance.  Cause Title Insurer to be
unconditionally prepared to issue to Buyer a standard policy of title insurance
(the “Title Policy”), dated as of the Date of Closing, on the standard form in
an insured amount equal to the Purchase Price, insuring that the tenant’s
leasehold interest in the Ground Lease and the title to the Improvements are
vested in Buyer subject to the Permitted Exceptions.

 

5.3.7                        Update of Estoppel Certificate.  Execute and
deliver to Escrow Holder a representation and warranty from Seller stating that,
to Seller’s knowledge: (a) all rent and other payments accrued and owing under
the Ground Lease are current, except for those amounts which have been agreed to
between the Parties in connection with the prorations under this Agreement; and
(b) to Seller’s actual knowledge, there has been no material change in the facts
set forth in the Estoppel Certificate during the date such Estoppel Certificate
was signed and the Date of Closing.  As used in this Agreement, the term “to
Seller’s knowledge” shall mean to the current actual knowledge of Bruce Lyman,
Seller’s Facilities Manager, without any duty of further investigation or
inquiry.

 

5.3.8                        Operations Manuals and Other Documents.  Deliver to
Buyer all operations manuals and other documentation, including any warranties,
in Seller’s possession with respect to the Improvements, the Personal Property
and any equipment located within the Improvements.

 

5.3.9                        Building Lease.  Execute and deliver to Escrow
Holder the Building Lease in accordance with the terms and conditions of this
Agreement.

 

5.3.10                  Additional Documents.  Execute, acknowledge as
appropriate, and deliver to Escrow Holder such other documents as may be
necessary or appropriate to consummate this transaction in accordance with the
terms of this Agreement.

 

5.4                                 Buyer’s Obligations.  At Closing, Buyer
shall undertake the following:

 

5.4.1                        Payment of Purchase Price.  Pay to Escrow Holder,
in cash or by wire transfer of ready funds, for disbursement pursuant to
Section 2.3 above, the balance of the Purchase Price.

 

5.4.2                        Assignment.  Execute, acknowledge and deliver to
Escrow Holder the Assignment in substantially the form attached hereto as
Exhibit G, duly signed and acknowledged by Buyer.

 

5.4.3                        Building Lease.  Execute and deliver to Escrow
Holder the Building Lease in accordance with the terms and conditions of this
Agreement.

 

5.4.4                        Additional Documents.  Execute, acknowledge as
appropriate, and deliver to Escrow Holder such other documents as may be
necessary or appropriate to consummate this transaction in accordance with the
terms of this Agreement.

 

12

--------------------------------------------------------------------------------


 

5.5                                 Prorations.

 

5.5.1                        Prorations.  General and special real estate and
other ad valorem taxes and assessments (“Taxes”), and charges for utilities and
related common area charges with respect to the Property, the Improvements
and/or the Personal Property, if any, and any accrued but unpaid amounts due and
owing under the Ground Lease (collectively, the “Charges”) shall be prorated as
of the Date of Closing based upon the most recently ascertainable amounts of
each such item.  Buyer and Seller agree that the proration of Taxes and the
Charges shall be adjusted as between Buyer and Seller within a reasonable time
after the exact amount of Taxes and the Charges for proration purposes is
ascertained, and this obligation to adjust the proration of Taxes and the
Charges shall survive the Closing.

 

5.5.2                        Basis of Prorations.  All prorations and/or
adjustments called for in this Agreement will be made on the basis of the actual
days within the period being prorated unless otherwise specifically agreed in
writing by Seller and Buyer.

 

5.5.3                        Payments and Disbursements to Be Handled through
the Escrow.  The various charges, credits and prorations contemplated by this
Agreement will be handled by Escrow Holder through the escrow by appropriate
charges and credits to Buyer and Seller and will be reflected in the Seller
Closing Settlement Statement [defined later] or the Buyer Closing Settlement
Statement [defined later], as appropriate.  All amounts payable pursuant to this
Agreement will be paid to Escrow Holder for disposition through the escrow. 
Escrow Holder is authorized to make all disbursements to the Parties and to
third parties contemplated by this Agreement from funds deposited for those
purposes, as necessary or appropriate to close this transaction and as set forth
in the Seller Closing Settlement Statement and the Buyer Closing Settlement
Statement.

 

5.5.4                        Closing Statements.  Prior to Closing, Escrow
Holder will prepare separate closing settlement statements for Seller and Buyer,
reflecting the various charges, prorations and credits applicable to such Party,
as provided in this Agreement, and provide Seller with a copy of Seller’s
closing settlement statement and Buyer with a copy of Buyer’s closing settlement
statement.  Prior to Closing, Seller shall have the right to review and approve
its closing settlement statement to insure that such settlement statement
conforms to the terms of this Agreement, and the settlement statement for
Seller, as approved by Seller, is referred to in this Agreement as the “Seller
Closing Settlement Statement”.  Prior to Closing, Buyer shall have the right to
review and approve its closing settlement statement to insure that such
settlement statement conforms to the terms of this Agreement, and the settlement
statement for Buyer, as approved by Buyer, is referred to in this Agreement as
the “Buyer Closing Settlement Statement”.

 

5.6                                 Seller’s Costs.  Seller shall pay:

 

5.6.1                        One-half (½) of the escrow fees and Declaration
recording fees.

 

5.6.2                        All transfer taxes or fees, sales taxes, stamp
taxes, and excise taxes, if any.

 

13

--------------------------------------------------------------------------------


 

5.6.3                        The fees and expenses of Seller’s attorneys,
accountants, engineers, consultants and designated representatives.

 

5.6.4                        The cost for the standard title policy premium for
the title policy described in Section 3 (excluding the cost of any extended
coverage elected by Buyer, Buyer’s Endorsements or additional coverages elected
by Buyer).

 

5.7                                 Buyer’s Costs.  Buyer shall pay:

 

5.7.1                        All recording fees for Deed and Assignment of
Leases and any documents required for Buyer’s Financing.

 

5.7.2                        One-half (½) of the escrow fees and Declaration
recording fees.

 

5.7.3                        The cost of all title insurance premiums for
extended coverage, Buyer’s Endorsements or additional coverages requested by
Buyer, including, the ALTA extended coverage portion of any title policy
premiums, if any, and any costs associated with any new survey or updated
survey.

 

5.7.4                        The fees and expenses of Buyer’s attorneys,
accountants, agents and designated representatives.

 

5.8                                 Escrow Cancellation Charges.  If the escrow
fails to close because of Seller’s default, or if Seller is unable to deliver
the Estoppel Certificate and as a result this Agreement is terminated as
provided herein, Seller shall be liable for all customary escrow and title
cancellation charges.  If the escrow fails to close because of Buyer’s default,
Buyer shall be liable for all customary escrow and title cancellation charges. 
If the escrow fails to close for any other reason, Seller and Buyer shall not be
liable for any escrow and title cancellation charges pursuant to the provisions
of Section 5.2.

 

5.9                                 IRS Reporting at Closing.  Escrow Holder
agrees to be the designated “reporting person” under § 6045(e) of the U.S.
Internal Revenue Code with respect to the real estate transaction described in
this Agreement and to prepare, file and deliver such information, returns and
statements as the U.S. Treasury Department may require by regulations or forms
in connection therewith, including Form 1099-B.

 

6.                                       CONDITION OF PROPERTY AND IMPROVEMENTS.

 

6.1                                 Parties in Possession.  Except as otherwise
set forth herein, and subject to the terms and conditions of the Ground Lease,
Seller hereby represents and warrants, as of the date of this Agreement and as
of the Date of Closing, there are no third parties in possession of the
Improvements or any part thereof who claim or may rightfully claim by, through
or under Seller any continued right to occupy or use the Improvements subsequent
to the Date of Closing, and no third party has been granted any lease, license
or other right relating to the use or possession of the Property after the Date
of Closing, except as may specifically be provided for in agreements of record,
or in this Agreement.

 

6.2                                 Representations of Seller.  Seller hereby
makes the following representations to Buyer regarding the Property all of which
representations shall be deemed remade as of Closing.  Seller’s representations
set forth in this Section 6.2 shall only be as of the Closing and Buyer

 

14

--------------------------------------------------------------------------------


 

shall have the right to make a claim for Seller’s breach of these
representations only during the 12-month period following the Date of Closing,
unless otherwise provided for herein.

 

6.2.1                        Building code violations, zoning and structure. 
Except as otherwise disclosed to Buyer by Seller on or before the expiration of
the Inspection Contingency Period, as of the date of this Agreement, (i) to
Seller’s knowledge, Seller is not aware of and has received no building code
violation notices with respect to the Property; and (ii) to Seller’s knowledge,
Seller is not aware of and has received no notices of any action or governmental
proceeding in eminent domain, or for zoning change, which would affect the
Property; and (iii) to Seller’s knowledge no structural problems exist with
respect to the Improvements.

 

6.2.2                        Service Contracts.  Except as have been disclosed
to Buyer prior to the expiration of the Inspection Contingency Period there are
no maintenance, advertising, management, leasing, employment, or service
contracts affecting the Property that will be in effect after the Closing unless
expressly assumed in writing by Buyer.  Otherwise, Seller shall terminate any
such employment or other contracts not expressly assumed by Buyer at or prior to
Closing.

 

6.2.3                        Seller Authority.  That (i) Seller has the capacity
and authority to enter into and carry out this Agreement and the transactions
contemplated hereby and Seller will provide Buyer at Closing with copies of
board resolutions and the appropriate lender’s consents, if required,
authorizing and consenting to the sale of the Property; and (ii) to Seller’s
knowledge, no third party has any right, to purchase all or any part of the
Property.

 

6.2.4                        Encumbrances.  Except as expressly set forth
herein, between the date of this Agreement and the Closing, Seller shall not
further encumber the Property or any of the Improvements or personal property
and Seller shall not voluntarily create any exception to the title to the
Property other than the Declaration as provided for herein; provided, however,
that (a) Seller shall have the right to allow monetary liens or any other
monetary encumbrances to be recorded against the Property prior to Closing or to
allow liens to be recorded against the Property as a result of work or materials
furnished on the Property for or on behalf of Seller prior to Closing, provided
Seller removes such liens or encumbrances at Sellers’ sole cost on or before
Closing; and (b) Seller shall have the right to record or cause to be recorded
such documents and to take such action as Seller or Seller’s lenders may deem
necessary or appropriate in connection with the restructuring or replacement of
Seller’s current credit facility with Foothill Capital Corporation.

 

6.2.5                        Pending Actions.  Except as otherwise disclosed to
Buyer by Seller on or before the expiration of the Inspection Contingency
Period, to Seller’s knowledge, as of the date hereof, there is no suit action,
arbitration or legal or other proceeding or governmental investigation pending
which materially or adversely affects the Property.

 

6.2.6                        Hazardous Substances.  Except as otherwise
disclosed to Buyer by Seller on or before the expiration of the Inspection
Contingency Period, to Seller’s knowledge, no Hazardous Material is or has been
released, located, stored or disposed of on, under or at the Property or
Improvements, except in accordance with applicable laws, rules, and ordinances.

 

15

--------------------------------------------------------------------------------


 

As used in this Section 6.2, the term “Seller’s knowledge”, and similar terms,
shall mean to the actual knowledge of James T. Oyler, Seller’s CEO, and Bruce
Lyman, Seller’s Facilities Manager, after reasonable inquiry of Seller’s
existing senior executive officers.  If Buyer determines within the 12-month
period described above, that Seller intentionally misrepresented any matter set
forth in this Section 6.2 of which Buyer was not aware (either through Buyer’s
due diligence efforts or otherwise) prior to Closing of this transaction, then
Buyer shall have the right to seek Buyer’s actual damages (excluding
consequential and any other unforeseeable damages) resulting from such
misrepresentation; provided, however, that in no event shall Buyer be entitled
to rescind or otherwise seek a rescission of this Agreement after Closing.

 

6.3                                 No Representations.  Except for the express
representations and warranties contained in this Agreement, Buyer hereby affirms
that Seller, its agents, employees and/or attorneys have not made, nor has Buyer
relied upon, any representation, warranty, or promise with respect to the
Property, the Improvements, the Personal Property, the Ground Lease or any other
subject matter of this Agreement except as expressly set forth in this
Agreement, including, without limitation, any warranties or representations,
expressed or implied, as to (a) the accuracy of any survey, soils report or
other plan or report with respect to the Property or the Improvements; or (b)
the physical condition of the Personal Property.  Without limiting the
generality of the foregoing, except as set forth in this Agreement, Buyer is
purchasing the Improvements and the Personal Property, and is assuming the
Ground Lease from Seller, in an “AS IS” “WHERE IS” CONDITION, SUBJECT TO “ALL
FAULTS,” INCLUDING BUT NOT LIMITED TO BOTH LATENT AND PATENT DEFECTS.  EXCEPT AS
MAY RELATE TO ANY MISREPRESENTATIONS BY SELLER CONTAINED IN THIS AGREEMENT,
BUYER HEREBY WAIVES ALL WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE CONDITION
AND USE OF THE PROPERTY, THE IMPROVEMENTS OR THE PERSONAL PROPERTY, INCLUDING,
BUT NOT LIMITED TO ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

 

Seller’s Initials:

 

Buyer’s Initials:

 

 

 

Buyer acknowledges that it will inspect the Property, Improvements and Personal
Property and otherwise undertake to perform investigations of the Property,
Improvements, Personal Property, Ground Lease in accordance with this Agreement,
and subject to the terms of this Agreement, Buyer shall purchase the
Improvements and the Personal Property and to assume the Ground Lease without
adjustment to or offset against the Purchase Price.

 

6.4                                 Environmental Due Diligence.

 

6.4.1                        Buyer shall have the right, but not the obligation,
to perform such environmental due diligence with respect to the Property as the
Master Landlord permits during the Inspection Contingency Period.  If Buyer
desires to perform environmental due diligence with respect to the Property or
Improvements, or either of them, or conduct any tests or cause the surface of
the ground to be penetrated in any manner for any purpose (such as soils tests,
etc.), it shall first inform Seller and the Master Landlord of such desire in
writing.  Thereafter, Buyer, Seller and the Master Landlord, shall meet to
discuss how and when such inspection shall be undertaken or if such inspection
is acceptable to Seller and the Master Landlord.  Such environmental inspections
shall be performed by an individual or firm professionally licensed to perform
such inspections in the State of Utah (“Inspector”).  The Inspector shall be
informed that it is employed or otherwise engaged by Seller, the Master Landlord
and Buyer, notwithstanding the fact

 

16

--------------------------------------------------------------------------------


 

that Buyer shall be solely obligated to pay the Inspector’s fees and costs;
provided, however, that Seller and/or Master Landlord may not request any
information increasing the cost of Buyer’s requested report.  The results of
Buyer’s inspections, if any, relating to Hazardous Materials, shall be initially
orally reported to Buyer, Seller and the Master Landlord by the Inspector. 
Either Party may terminate this Agreement as a result of such oral reports
indicating the actual or probable presence of Hazardous Materials on, under or
in area of the Property within five (5) days of each such report, in which case
the Earnest Money will be refunded to Buyer, less the amount of all escrow
cancellation fees, if any, payable by Buyer pursuant to Section 5.8.  If this
Agreement is not so terminated, such reports shall be reduced to writing and
marked “draft.”  Buyer shall deliver to Seller and the Master Landlord as soon
as they are made available to Buyer, copies of all reports and analyses prepared
or used in connection with Buyer’s environmental inspection of the Property. 
All studies, data, reports, analyses, writings and communications, including any
environmental studies or reports, shall be generated by the Inspector for the
use of Buyer’s, Seller’s and the Master Landlord’s attorneys and, to the fullest
extent permitted by law, shall be the work product of Buyer’s, Seller’s and the
Master Landlord’s respective attorneys and shall constitute confidential,
attorney-client communications and each Party shall use its best efforts to
ensure that such confidence and privilege is maintained.

 

6.4.2                        For purposes of this Agreement, “Hazardous
Materials” means any substance or material which is defined as or included in
the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous waste”, “acutely hazardous wastes”, “restricted
hazardous waste”, “toxic substances”, or “known to cause cancer or reproductive
toxicity” (or words of similar import), petroleum products (including crude oil
or any fraction thereof) or any other chemical, substance or material which is
prohibited, limited or regulated under any federal, state or local law,
ordinance, regulation, order, permit, license, decree, common law, or treaty now
or hereafter in force regulating, relating to or imposing liability or standards
concerning materials or substances known or suspected to be toxic or hazardous
to health or safety, the environment or natural resources.

 

6.5                                 Environmental Release. Buyer expressly
assumes the risk that any Hazardous Material is or hereafter may be located on
the Property or Improvements.  EXCEPT TO THE EXTENT THE SAME MAY BE AS A RESULT
OF THE SOLE ACT OF SELLER, BUYER HEREBY FOREVER RELEASES AND DISCHARGES SELLER
AND ANY SUBSIDIARY OR AFFILIATE OF SELLER, THEIR DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES AND AGENTS, FROM AND AGAINST ANY AND ALL JUDGMENTS, CLAIMS,
EXPENSES (INCLUDING ATTORNEYS’ AND OTHER CONSULTANTS’ REASONABLE FEES AND
COSTS), CAUSES OF ACTION, DAMAGES, LIABILITIES, INCLUDING WITHOUT LIMITATION,
(A) ALL FORESEEABLE AND ALL UNFORESEEABLE CONSEQUENTIAL DAMAGES, DIRECTLY OR
INDIRECTLY ARISING OUT OF THE USE, GENERATION, STORAGE, DISPOSAL, RELEASE OR
THREATENED RELEASE OF HAZARDOUS MATERIALS ON THE PROPERTY AND/OR IMPROVEMENTS
AND (B) THE COST OF ANY REASONABLY NECESSARY INVESTIGATION, REPAIR, CLEANUP,
REMEDIATION OR DETOXIFICATION OF THE PROPERTY AND/OR IMPROVEMENTS AND OTHER
AFFECTED PROPERTY AND THE PREPARATION OF ANY CORRECTIVE ACTION, CLOSURE OR OTHER
REQUIRED PLANS OR REPORTS TO THE FULL EXTENT THAT SUCH ACTIONS ARE ALLEGED TO BE

 

17

--------------------------------------------------------------------------------


 

ATTRIBUTABLE, DIRECTLY OR INDIRECTLY, TO THE PRESENCE OR USE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, OR DISPOSAL OF HAZARDOUS MATERIALS BY ANY
PERSON AND RELATE TO OR INVOLVE THE PROPERTY AND/OR IMPROVEMENTS.

 

Seller’s Initials:

 

Buyer’s Initials:

 

 

 

 

7.                                       COMMISSIONS.  Seller represents that it
has not entered into any contracts with any brokers or finders nor has obligated
itself to pay any real estate commissions or finders’ fees on account of the
execution of this Agreement or the close of the transaction contemplated hereby,
except for NAI Utah Commercial Real Estate, which Seller shall pay a commission
pursuant to a separate agreement, which separate agreement reflects that such
commission is to be paid at a rate of four percent (4%) of Seven Million Three
Hundred Seventy One Thousand Dollars ($7,371,000.00).  Buyer represents that it
has not entered into any contracts with any brokers or finders nor has Buyer
obligated itself to pay any real estate commissions or finders’ fees on account
of the execution of this Agreement or the close of the transaction contemplated
hereby, except Woodbury Corporation, who shall look solely to NAI Utah
Commercial Real Estate for payment of any commission due to Woodbury Corporation
in connection with this transaction.  Based on such representations, Buyer and
Seller hereby agree to indemnify, defend and hold each other harmless from any
claims, damages, expenses, liabilities, liens or judgments (including costs,
expenses and attorneys’ fees in defending the same) which arise on account of
any claim made by any person or entity, other than as identified above, for
commissions or finders’ fees with respect to the transaction contemplated hereby
due to the breach of any of the representations and warranties made by the
indemnifying Party in this Section 7.  This indemnification shall survive the
Closing or the cancellation and termination of this Agreement.

 

8.                                       CONDEMNATION, DAMAGE OR DESTRUCTION.

 

8.1                                 Condemnation.  If during the term of this
Agreement and prior to Closing, any entity having the power of condemnation
initiates proceedings to acquire by condemnation any portion of or interest in
the Property or the Improvements (a “Taking”), then either Party shall have the
right to terminate this Agreement by written notice (“Taking Notice”) to the
other Party given prior to the earlier of (a) thirty (30) days following the
date notice of such proceeding is given to Seller by either the Master Landlord
or the entity initiating such proceeding or (b) the Date of Closing; and Buyer
shall be entitled to the return of the Earnest Money, less the amount of all
escrow cancellation fees, if any, payable by Buyer pursuant to Section 5.8.  If
either (i) a Taking occurs and no Taking Notice is given prior to the applicable
date, or (ii) the Taking is not of a nature as to create a right in either Party
to terminate this Agreement, this Agreement shall not terminate nor shall the
Purchase Price be reduced, but such proceeding and any condemnation relating
thereto shall constitute a Permitted Exception and Seller shall assign to Buyer
at Closing any and all rights Seller may have in such proceeding and any
condemnation award relating thereto.

 

8.2                                 Casualty.  If, during the term of this
Agreement and prior to Closing, the Property or any of the Improvements located
thereon is damaged by fire or other casualty (a “Casualty Event”) which Casualty
Event cannot be completely repaired or replaced by Seller prior to Closing, this
Agreement shall be deemed terminated as of the date of such Casualty Event
unless Buyer shall elect in writing (the “Casualty Notice”) to accept the
Property subject to the damage caused by such Casualty Event, such written
notice to be given prior to the earlier to occur of (a) thirty (30) days after
such Casualty Event or (b) the Date of Closing; and Buyer shall be entitled to a
return of the Earnest Money, less the amount of all escrow cancellation fees, if

 

18

--------------------------------------------------------------------------------


 

any, payable by Buyer pursuant to Section 5.8.  If the Casualty Event is not of
a nature as to create a right in either Party to terminate this Agreement, this
Agreement shall not terminate and the Purchase Price shall not be reduced, but
Seller shall, at the Closing and at Seller’s sole and exclusive option and
subject to the rights, title, interests and obligations of the Master Landlord
under the Ground Lease either (x) assign to Buyer all Seller’s right, title and
interest in and to any insurance proceeds with respect to such Casualty Event,
or (y) pay to Buyer any proceeds actually received by Seller with respect to
such Casualty Event.

 

Except as described above, all other risk of loss due to damage or destruction
of the Improvements or the Personal Property prior to Closing shall be borne by
Seller.

 

9.                                       NOTICES.  All notices, requests,
demands, and other communications hereunder shall be in writing and shall be
given by (a) established express delivery service which maintains delivery
records, (b) hand delivery, or (c) certified or registered mail, postage
prepaid, return receipt requested, to the Parties at the following addresses, or
at such other address as the Parties may designate by written notice in the
above manner:

 

To Seller:

 

With a copy to:

 

 

 

EVANS & SUTHERLAND
600 Komas
Salt Lake City, Utah 84108
Attention: Bruce Lyman
Fax No.: (801) 588-4517

 

SNELL & WILMER, L.L.P.
15 West South Temple
Suite 1200
Salt Lake City, Utah 84101
Attention: W. Brian Hulse, Esq.
Fax No.: (801) 257-1800

To Buyer:

 

 

 

 

 

WOODBURY CORPORATION
2733 East Parleys Way, Suite 300
Salt Lake City, Utah 84109-1662
Attn: W. Richards Woodbury
Fax No.: (801) 485-0209

 

 

 

Communications may also be given by fax, provided the communication is
concurrently given by one of the above methods.  Notices are effective upon
receipt, or upon attempted delivery if delivery is refused or if delivery is
impossible because of the recipient’s failure to provide a reasonable means for
accomplishing delivery.

 

10.                                 DEFAULT.

 

10.1                           Seller’s Default.  IF SELLER SHALL DEFAULT IN THE
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT FOR ANY REASON, THEN BUYER,
AS ITS SOLE AND EXCLUSIVE REMEDY AND RIGHT TO DAMAGES AS A RESULT OF SELLER’S
DEFAULT, SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT, RECEIVE THE IMMEDIATE
REFUND OF THE EARNEST MONEY DEPOSITED BY BUYER, AND DAMAGES IN AN AMOUNT EQUAL
TO THE LESSER OF: (A) BUYER’S ACTUAL OUT-OF-POCKET COST AND EXPENSE IN
PERFORMING BUYER’S DUE DILIGENCE WITH RESPECT TO THE PROPERTY AND IMPROVEMENTS
AND IN OBTAINING FINANCING; OR (B) $50,000.00, TO COMPENSATE BUYER FOR ITS COSTS
OF PERFORMING DUE

 

19

--------------------------------------------------------------------------------


 

DILIGENCE AND SELLER SHALL BE RESPONSIBLE FOR ALL COSTS OF ESCROW, IF ANY. 
NOTWITHSTANDING THE FOREGOING, IF SELLER INTENTIONALLY DEFAULTS UNDER THIS
AGREEMENT FOR THE SOLE PURPOSE OF SELLING THE PROPERTY TO A THIRD PARTY FOR A
HIGHER PURCHASE PRICE, THEN BUYER SHALL BE ENTITLED TO SEEK SPECIFIC PERFORMANCE
OF THIS AGREEMENT.  EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, BUYER WAIVES
ALL RIGHTS AND REMEDIES BUYER OTHERWISE MAY HAVE BY LAW TO SPECIFICALLY ENFORCE
THIS AGREEMENT.

 

Seller’s Initials:

 

Buyer’s Initials:

 

 

 

10.2                           Buyer’s Default.  IF BUYER SHALL DEFAULT IN THE
PERFORMANCE OF ANY OF ITS OBLIGATIONS (WHICH DEFAULT SHALL INCLUDE BUYER’S
FAILURE TO TIMELY CLOSE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AFTER
SELLER HAS TENDERED PERFORMANCE OF ITS OBLIGATIONS HEREUNDER) UNDER THIS
AGREEMENT, THEN SELLER SHALL BE ENTITLED, AS ITS SOLE AND EXCLUSIVE REMEDY TO
TERMINATE THIS AGREEMENT AND RETAIN THE EARNEST MONEY AS LIQUIDATED DAMAGES.

 

Seller’s Initials:

 

Buyer’s Initials:

 

 

 

11.                                 ATTORNEYS’ FEES.  If a Party commences a
legal proceeding to enforce any of the terms of this Agreement, the prevailing
Party in such action shall have the right to recover reasonable attorneys’ fees
and costs from the other Party to be fixed by the court in the same action.  The
term “legal proceedings” as used above shall be deemed to include appeals from a
lower court judgment and it shall include proceedings in the Federal Bankruptcy
Court, whether or not they are adversary proceedings or contested matters.  The
term “prevailing Party” as used above in reference to proceedings in the Federal
Bankruptcy Court shall be deemed to mean the prevailing Party in any adversary
proceeding or contested matter, or any other actions taken by the non-bankrupt
party which are reasonably necessary to protect its rights in the Property, the
Improvements, the Ground Leases and the terms of this Agreement.  The phrase
“prevailing Party” in the context of proceedings in any court other than the
Federal Bankruptcy court shall mean the Party that prevails in obtaining the
remedy or relief sought; so that, for example, the prevailing Party may be a
Party which is ordered to pay $100.00 where the obligation to pay $80.00 was
undisputed and the claiming Party alleged that it was entitled to $1,000.00.

 

12.                                 SURVIVAL.  The indemnity agreements
contained in Sections 3, 7, and 13 of this Agreement shall survive any
expiration or termination of this Agreement and shall not merge into any deed or
other instruments delivered and accepted upon the Closing of the transaction
herein contemplated.

 

13.                                 TAX-FREE EXCHANGE.  The interest in the
Property and/or Improvements may be a part of a tax-free exchange to Seller or
Buyer (or both).  If the interest in the Property and/or the Improvements, or
either of them, are to be a part of a tax-free exchange to a Party, the Party
shall notify the other Party of such fact at least ten (10) days prior to
Closing.  If any such exchange should fail to occur for whatever reason, the
sale of the interest in the Property and/or Improvements shall nonetheless be
consummated.  In connection therewith, the other Party agrees to execute such
documents which the Party initiating the tax-free exchange deems reasonably
necessary or appropriate, and to otherwise cooperate with the initiating Party
to effectuate such exchange; provided, the other Party shall not be obligated to
take title to any replacement property in connection with such exchange and such
exchange

 

20

--------------------------------------------------------------------------------


 

does not result in any cost to the other Party or any delay or postponement of
the Closing, and provided further that the other Party shall assume no liability
in connection therewith against which it is not indemnified by the initiating
Party, and the Initiating Party hereby indemnifies and holds the other Party
free and harmless from any liability (including, but not limited to the tax
ramifications to the initiating Party of such exchange) arising by reason of
performing acts requested by the initiating Party to effectuate such exchange.

 

14.                                 MISCELLANEOUS.

 

14.1                           Binding Terms.  The terms, covenants and
conditions herein contained shall be binding upon and inure to the benefit of
the heirs, successors, transferees and assigns of the Parties.

 

14.2                           No Assignment.  Except as set forth below,
neither Buyer nor Seller shall assign this Agreement or any rights hereunder to
anyone except with the prior written consent of the other Party not to be
unreasonably withheld or delayed; provided, however, that either Party may
assign this Agreement or its rights hereunder to any third party for purposes of
effectuating a tax-free exchange as set forth in Section 13 above. 
Notwithstanding the foregoing, Seller may assign this Agreement or its rights
hereunder (a) to any entity which is wholly-owned or ultimately owned (i.e.
through various subsidiaries) by Seller (a “Seller Affiliate”); or (b) in
connection with the sale or disposal of the assets or stock of Seller or a
Seller Affiliate. Notwithstanding the foregoing, and in addition to its rights
with respect to a tax-free exchange, Buyer shall have a one time right to assign
all or any portion of Buyer’s interest in this Agreement, provided, however,
that Buyer shall give Seller at least three (3) business days prior written
notice of such assignment, such assignment shall not delay the Closing and Buyer
shall remain liable for all obligations to be performed by Buyer under this
Agreement.

 

14.3                           Entire Agreement.  This Agreement constitutes the
entire Agreement between the Parties hereto with respect to the subject matter
hereof, incorporates all prior agreements, and may only be modified by a
subsequent writing duly executed by the Parties.

 

14.4                           Waivers.  No waiver of any of the provisions of
this Agreement shall constitute a waiver of any other provision, whether or not
similar, nor shall any waiver be a continuing waiver.  Except as expressly
provided in this Agreement, no waiver shall be binding unless executed in
writing by the Party making the waiver.  Either Party may waive any provision of
this Agreement intended for its benefit; provided, however, such waiver shall in
no way excuse the other Party from the performance of any of its other
obligations under this Agreement.

 

14.5                           Time of the Essence.  Time is expressly made of
the essence of each and every provision of this Agreement.

 

14.6                           Interpretation.  This Agreement shall be
interpreted and construed only by the contents hereof, and there shall be no
presumption or standard of construction in favor of or against either Party.

 

14.7                           Governing Law; Jurisdiction.  This Agreement
shall be construed and enforced in accordance with, and governed by, the law of
the state in which the Property and the Improvements are located. The Parties
agree and hereby consent that any legal action with respect to this Agreement
may be commenced and maintained in either the local courts in the County in
which the Property and the Improvements are located or the United States
District Court for the

 

21

--------------------------------------------------------------------------------


 

District in which the Property and the Improvements are located and each Party
hereby consent to the personal and subject matter jurisdictions of those
courts.  Each Party also agrees that venue is proper in either of those courts
and waives any objection to venue.

 

14.8                           Captions.  The captions in this Agreement are for
convenience only and do not constitute a part of the provisions hereof.

 

14.9                           Applicability.  If any term or provision of this
Agreement or the application of it to any person, entity or circumstance shall
to any extent be invalid and unenforceable, the remainder of this Agreement or
the application of such term or provision to persons or circumstances other than
those as to which it is invalid or unenforceable shall not be affected thereby,
and each term and provision of this Agreement shall be valid and shall be
enforced to the extent permitted by law.

 

14.10                     Authority.  The individuals executing this Agreement
represent and warrant that they have the power and authority to do so, and to
bind the entities for which they are executing this Agreement.  In connection
with the foregoing, Buyer represents and warrants to Seller that all necessary
actions have been taken to allow Buyer to execute the documents and otherwise
consummate the transactions contemplated by this Agreement.

 

14.11                     Numbering of Days.  If the last day of any time period
stated herein shall fall on a Saturday, Sunday or federal legal holiday, then
such time period shall be extended to the next succeeding day which is not a
Saturday, Sunday or a federal legal holiday.

 

14.12                     Allocation of Professional Fees.  Except as provided
in Section 11 of this Agreement, regardless of whether the transaction
contemplated by this Agreement is consummated, each respective Party shall be
responsible for its own legal, accounting, and other professional fees incurred
in relation to this Agreement or the transaction contemplated by this Agreement.

 

14.13                     Publicity/Disclosure of Information.  All publicity or
disclosure relating to this Agreement and the Property and/or the Improvements
hereunder or the assignment of the Ground Lease shall be released only after
prior consultation with and the consent of the other Party.  The Parties agree
to hold strictly confidential, and not to disclose publicly (except as required
by law, including any applicable securities law or other legal disclosure
obligations of such Party or any consolidated group of which it is a part) any
financial information in connection with the sale of the Improvements or the
assignment of the Ground Lease hereunder, or any other terms and conditions of
this Agreement.  The provisions of this Section 14.13 shall not survive the
Closing, but shall survive any termination of this Agreement prior to the
Closing of the transaction contemplated hereby.

 

THE SUBMISSION OF THIS AGREEMENT FOR EXAMINATION OR ITS NEGOTIATION OR THE
NEGOTIATION OF THE TRANSACTION DESCRIBED HEREIN DOES NOT CONSTITUTE AN OFFER TO
SELL, AND THE EXECUTION OF THIS AGREEMENT BY BUYER DOES NOT CONSTITUTE A BINDING
CONTRACT UNTIL SUCH TIME AS THIS AGREEMENT HAS BEEN EXECUTED BY AUTHORIZED
OFFICERS OF SELLER, AND DELIVERED TO BUYER.

 

22

--------------------------------------------------------------------------------


 

This Agreement has been executed as of the date first above written.

 

 

BUYER:

 

 

 

 

 

WOODBURY CORPORATION,

 

 

a Utah corporation

 

 

 

 

 

By:

(Signed) W. Richards Woodbury

 

 

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

EVANS & SUTHERLAND COMPUTER
CORPORATION,

 

 

a Utah corporation

 

 

 

 

 

By:

(Signed) Thomas Atchison

 

 

 

 

 

 

Its:

Chief Financial Officer

 

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A
SITE PLAN SHOWING PROPERTY

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B
LEGAL DESCRIPTION OF PROPERTY

 

BEGINNING at a point on the Westerly line of Komas Drive, said point being North
1626.262 feet and West 815.400 feet from the Salt Lake City Survey Monument at
the intersection of Sunnyside Avenue and Padley Street, said Monument is located
South 65°48’24” West 3622.62 feet and East 97.00 feet and South 58.20 feet from
the Southeast corner of Section 3, Township 1 South, Range 1 East, Salt Lake
Base and Meridian, and running thence South 49°00’00” East 551.954 feet; thence
South 41°00’00” West 31.741 feet; thence South 60°00’00” West 601.002 feet;
thence North 49°00’00” West 326.287 feet; thence North 41°00’00” East 488.553
feet; thence North 49°00’00” West 30.00 feet; thence North 41°00’00” East
111.443 feet to the point of beginning.

 

16:03:300:001:2014 / 6014

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C
IMPROVEMENTS

 

The building and improvements constructed on the Property by Seller pursuant to
the Ground Lease.  Buyer and Seller acknowledge and agree that the Improvements
do not include any real property, improvements, fixtures equipment or other
personal property owned by the Master Landlord or any third parties pursuant to
the terms of the Ground Lease.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D
PERSONAL PROPERTY LIST

 

 

BUILDING 650  FURNITURE INVENTORY AS OF SEPTEMBER 24, 2002

 

HERMAN MILLER AO1 SYSTEMS FURNITURE

 

MODEL #

 

ITEM

 

DESCRIPTION

 

QUANTITY

 

COMMENTS:

 

 

TABLES:

 

 

 

 

 

 

ET102

 

 

 

36” Diameter

 

1

 

 

ET103

 

 

 

42” Diameter

 

8

 

 

AO453

 

 

 

23” X 48”

 

4

 

 

AO712.3048L

 

 

 

30” X 48”

 

228

 

 

AO712.3060L

 

 

 

30” X 60”

 

27

 

 

AO712.3072L

 

 

 

30” X 72”

 

6

 

 

AO660XX

 

 

 

36” X 72”

 

33

 

 

 

 

 

 

 

 

 

 

 

 

 

CHAIRS:

 

 

 

 

 

 

Kevi Management

 

 

 

Roller

 

263

 

 

Kevi Sled Base

 

 

 

Sled

 

297

 

 

Kevi Secretarial

 

 

 

Secretary

 

27

 

 

 

 

 

 

 

 

 

 

 

 

 

PANELS:

 

 

 

 

 

 

AO120.6212LN49044904

 

1 Foot Panel

 

12” X 62”

 

14

 

 

AO120.6224LN49044904

 

2 Foot Panel

 

24” X 62”

 

1136

 

 

AO120.6248LN49044904

 

4 Foot Panel

 

48” X 62”

 

1147

 

 

A1125.3924N

 

2 Foot Panel-Low

 

24” X 42”

 

253

 

 

A1125.3948N

 

4 Foot Panel-Low

 

48” X 42”

 

4

 

Old HM part #

 

 

4 Foot Panel-Curved Low

 

Low 48” Curved

 

6

 

 

 

Note:  Color 4904, Vertical Surface Blend color: orange grey

 

 

 

LATERAL FILES:

 

 

 

 

 

 

AO511.1624KDBUOK

 

2 Foot Lateral File

 

24”

 

54

 

 

AO511.1648KDBUOK

 

4 Foot Lateral File

 

48”

 

512

 

 

 

 

 

 

 

 

 

 

 

AO483

 

DRAWER UNITS:

 

 

 

309

 

Old HM part #

 

 

 

 

 

 

 

 

 

AO420DT

 

PENCIL DRAWERS:

 

 

 

9

 

Old HM part #

 

 

 

 

 

 

 

 

 

 

 

TACK BOARDS:

 

 

 

 

 

 

AO610.16486441

 

Tack Board

 

48” X 15”

 

328

 

 

 

HERMAN MILLER AO1 SYSTEMS FURNITURE

 

MODEL #

 

ITEM

 

DESCRIPTION

 

QUANTITY

 

COMMENTS:

 

 

SHELVES:

 

 

 

 

 

 

AO523.1324BU

 

2 Foot Open Shelf

 

24” X 12 1/2”

 

339

 

 

AO523.1336BU

 

3 Foot Open Shelf

 

36” X 12 1/2”

 

1

 

 

AO523.1348BU

 

4 Foot Open Shelf

 

48” X 12 1/2”

 

731

 

 

 

 

 

 

 

 

 

 

 

 

 

BINS:

 

 

 

 

 

 

AO560.1348KDBU6403

 

Flipper Bin

 

48”

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

WORK SURFACES:

 

 

 

 

 

 

AO417.2472LOLBU

 

6 Foot Work Surface

 

72”

 

282

 

Oak Laminate Dark Tone Trim

AO417.2448LOLBU

 

4 Foot Work Surface

 

48”

 

70

 

Oak Laminate Dark Tone Trim

AO417.2424LOLBU

 

2 Foot Work Surface

 

24”

 

58

 

Oak Laminate Dark Tone Trim

 

 

 

 

48” (Corner)

 

152

 

Oak Laminate Dark Tone Trim

 

D-1

--------------------------------------------------------------------------------


 

HERMAN MILLER AO1 SYSTEMS FURNITURE

 

MODEL #

 

ITEM

 

DESCRIPTION

 

QUANTITY

 

COMMENTS:

 

 

SHELVES:

 

 

 

 

 

 

AO450.1448L

 

Transaction Top

 

48”

 

3

 

Old HM part #

AO450.1424L

 

Transaction Top

 

24”

 

7

 

Old HM part #

AO867FF

 

Transaction Top

 

48” (Corner)

 

5

 

Old HM part #

 

 

 

 

 

 

 

 

 

 

 

TASK LIGHTS:

 

 

 

 

 

 

G6123.48MENBU

 

4 Foot Under Shelf Light

 

48”

 

339

 

 

G6123.24MENBU

 

2 Foot Under Shelf Light

 

24”

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

PANEL CONNECTORS:

 

 

 

 

 

 

AO220.62HLN

 

Connector

 

2-Way

 

373

 

 

AO230.62HLN

 

Connector

 

3-Way

 

196

 

 

AO240.62HLN

 

Connector

 

4-Way

 

59

 

 

AO220.42HLN

 

Connector

 

2-Way, Low

 

4

 

 

 

 

 

 

 

 

 

 

 

WEST LOBBY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MODEL #

 

ITEM

 

DESCRIPTION

 

QUANTITY

 

COMMENTS:

20/656-WW

 

LOW BACK CHAIR:

 

 

 

2

 

Armstrong Chair

Formica #437.58

 

PHONE TABLE:

 

24 X 24 X 20

 

1

 

 

 

 

 

 

 

 

 

 

 

WEST LOBBY DEMONSTRATION ROOM

 

 

 

 

 

 

 

 

 

 

PANELS:

 

 

 

 

 

 

See attached order form for component part #s

 

Panel

 

36”W X 70”H

 

2

 

Ethospace

See attached order form for component part #s

 

Panel

 

42”W X 70”H

 

2

 

Ethospace

See attached order form for component part #s

 

Panel

 

30”W X 38”H

 

3

 

Ethospace

 

 

 

 

 

 

 

 

 

 

 

WORK SURFACES:

 

 

 

 

 

 

E22310.2478L

 

 

 

24” x 78”

 

1

 

Ethospace

S8542902

 

 

 

24” x 84”

 

1

 

Ethospace

E22310.3078L

 

 

 

30” x 78”

 

2

 

Ethospace

 

 

PEDESTALS:

 

 

 

 

 

 

F-16-1518-B

 

Freestanding Ped

 

15”W X 18”D X 26 1/4”H

 

1

 

Ethospace

 

 

 

 

 

 

 

 

 

WEST LOBBY CONFERENCE ROOM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ET156L

 

TABLE:

 

54” x 96” Oval

 

1

 

Ethospace

EN122PBS

 

ROLLER CHAIR:

 

Fixed Arms

 

3

 

Ethospace

EN500PBS

 

SIDE CHAIR:

 

Sled Base, Fixed Arms

 

5

 

Ethospace

F-16-1518-B

 

PHONE TABLE:

 

15”W X 18”D X 26 1/4”H

 

1

 

Ethospace

 

 

 

 

 

 

 

 

 

CONFERENCE ROOMS

 

 

 

 

 

 

 

 

 

 

TABLES:

 

36” x 72”

 

16

 

Virco Mfg. Corp.

 

 

CHAIRS:

 

 

 

 

 

 

 

 

 

 

White (Without arms)

 

232

 

Superior Chaircraft Corp.

 

 

 

 

White (With arms)

 

58

 

Superior Chaircraft Corp.

 

 

 

 

 

 

 

 

 

CAFETERIA

 

 

 

 

 

 

 

 

 

 

TABLES:

 

36” X 36”

 

14

 

Virco Mfg. Corp.

 

 

CHAIRS:

 

Stacking

 

21

 

Virco Mfg. Corp.

 

 

REFRIGERATOR:

 

17 Cu. Ft.

 

1

 

Kenmore Coldspot

 

 

ICE MAKER:

 

 

 

1

 

Ice-O-Matic

 

D-2

--------------------------------------------------------------------------------


 

MODEL #

 

ITEM

 

DESCRIPTION

 

QUANTITY

 

COMMENTS:

GLASS OFFICES FURNITURE:

 

 

 

 

 

 

 

 

”

 

Misc

 

25” X 84” Work Surface

 

2

 

Walnut

”

 

Misc

 

36” X 36” Corner

 

1

 

”

”

 

Misc

 

36” X 36” Table

 

1

 

”

 

 

 

 

 

 

 

 

 

MISCELLANEOUS ITEMS

 

 

 

 

 

 

 

 

Upper East Lobby

 

 

 

11” X 30” Ottoman

 

3

 

 

Women’s Restrooms

 

 

 

6’ Couch

 

2

 

 

First Aid Room

 

 

 

Couch

 

1

 

Nateland Prolducts Co., Inc.

Lower East Lobby

 

 

 

Databank Vault

 

1

 

Schwab Safe Co., Inc.

2nd Floor Office & First Aid Room

 

 

 

2 Drawer Filing Cabinet

 

3

 

Anderson Hickey

2nd Floor Office

 

 

 

4 Drawer Filing Cabinet

 

1

 

Anderson Hickey

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E
ESTOPPEL CERTIFICATE

 

TO:                            WOODBURY CORPORATION, a Utah corporation

 

RE:                              The University of Utah, a body politic and
corporate of the State of Utah (“Landlord”), as landlord, and the
predecessor-in-interest of Evans & Sutherland Computer Corporation, a Utah
corporation (“Tenant”), Black Hawk Investment Company, a general partnership,
entered into a Lease Agreement, dated September 5, 1980, as amended by each of
(i) that First Amendment to Lease Agreement, dated June 7, 1982, (ii) that
Second Amendment to Lease Agreement, dated September 28, 1982, (iii) that Third
Addendum to Lease Agreement, dated April 9, 1987, and (iv) that Fourth Addendum
to Lease Agreement, dated December 31, 1990 (collectively, the “Lease”).

 

The undersigned does hereby certify to you as follows:

 

1.                                       Landlord is the current landlord under
the Lease for the premises described therein (“Premises”).  The Lease
constitutes the entire agreement between Landlord and Tenant.  The Lease is in
full force and effect.

 

2.                                       To the Landlord’s actual knowledge,
Tenant is not in default under the Lease.

 

3.                                       The presently existing term of the
Lease expires on December 31, 2030, and Tenant has one (1) option, Ten (10)
years in length, to extend such term.

 

The rent payable by Tenant under the Lease is $ 58,513.11 per year during the
current Five (5) year period and increases as follows: On date being five (5)
years after the first rental is due under the Lease and on date every five (5)
years thereafter, a new land rental to be paid by Tenant to Landlord shall be
determined for the five (5) year period immediately following or the remaining
term of this Lease, whichever is the shorter time. The new land rental shall be
such an amount as shall bear the same ratio to the then current annual Consumer
Price Index for All Urban Consumers as shown in the “Survey of Current Business”
of the U. S. Department of Commerce as the base land rental of $36,873 bore to
the Consumer Price Index for All Urban Consumers at the time first rental was
due. The land rental so computed shall be payable one-twelfth (1/12) each month
for the following five (5) years or the remaining term of this Lease, whichever
is the shorter time. Under no circumstances shall the rent so determined be
lower than the base land rent; provided, however, the base land rental above was
reduced to $30,423.00 effective May 1, 1987; and further provided, that
effective January 1, 2021 and throughout the extended term of the Lease,
Tenant’s land rental payment shall be based on and equal to the same per acre
rate as is applied to Tenant’s Land Lease entered into with Landlord dated
December 31, 1990.  The next scheduled rental increase is September 1, 2007.

 

4.                                       Tenant has not paid in advance of its
due date under the Lease any rent or other charges due under the Lease.

 

5.                                       Landlord holds no security deposit.

 

6.                                       This Master Landlord Estoppel
Certificate is not intended to alter or add to the terms of the Lease and
imposes no obligations on Landlord other than as specifically provided in the
Lease.  Additionally, there may be other agreements which affect the Premises
such as recorded documents.  Reference should

 

E-1

--------------------------------------------------------------------------------


 

be made to the Lease and any other agreements for additional information on the
specific provisions of the Lease or any other agreements.

 

7.                                       The undersigned is aware that you and
prospective purchasers, lenders and others will rely upon the statements made in
this Master Landlord Estoppel Certificate, and the undersigned has therefore
adjusted the language of this Master Landlord Estoppel Certificate as necessary
to make it an accurate statement of the current facts concerning the Lease.  If
no such adjustments have been made, said parties may rely upon the statements in
this form as printed.

 

8.                                       Additional items (it will be presumed
no additional items exist unless set forth herein):

 

DATE:

 

, 2004

 

(Fill in date of execution)

 

 

 

 

LANDLORD

 

 

 

UNIVERSITY OF UTAH,

 

a body corporate and politic of the State of Utah

 

 

 

 

 

By:

 

 

 

Name printed:

 

 

 

Title:

 

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

WHEN RECORDED, RETURN TO:

 

WOODBURY CORPORATION

2733 East Parleys Way, Suite 300

Salt Lake City, Utah 84109-1662

 

 

Space Above Line for Recorder’s Use

 

SPECIAL WARRANTY DEED

 

THIS SPECIAL WARRANTY DEED (“Deed”) is made and entered into this        day
of             , 2004, by and between EVANS & SUTHERLAND COMPUTER CORPORATION, a
Utah corporation (“Grantor”), and WOODBURY CORPORATION, a Utah corporation
(“Grantee”).

 

RECITALS

 

A.                                   The University of Utah, a body politic and
corporate of the State of Utah (“Master Landlord”), as landlord, and Grantor’s
predecessor-in-interest, Black Hawk Investment Company, a general partnership,
entered into a Lease Agreement, dated September 5, 1980, as amended by each of
(i) that First Amendment to Lease Agreement, dated June 7, 1982, (ii) that
Second Amendment to Lease Agreement, dated September 28, 1982, (iii) that Third
Addendum to Lease Agreement, dated April 9, 1987, and (iv) that Fourth Addendum
to Lease Agreement, dated December 31, 1990 (collectively, the “Ground Lease”),
relating to the real property which is depicted on the site plan attached hereto
as Exhibit A and more particularly described in Exhibit B attached hereto and
incorporated herein by this reference (the “Property”).

 

B.                                     Grantor now desires to convey certain
improvements to Grantee and Grantee desires to accept such conveyance of
improvements, upon the terms and conditions of this Deed.

 

C O N V E Y A N C E:

 

NOW, THEREFORE, in consideration of Ten Dollars and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, 
Grantor hereby grants and conveys to Grantee all of Grantors’ right, title and
interest in the improvements described in Exhibit C attached hereto (the
“Improvements”), together with all rights and appurtenances thereto in anywise
belonging, subject to the Ground Lease (including any rights the Master Landlord
may have upon termination of the Ground Lease) and subject to the Permitted
Exceptions listed on Exhibit D attached hereto, and Grantor hereby binds itself,
its successors and assigns, to warrant and defend the grant and conveyance of
the Improvements unto Grantee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through, or under Grantor, but not otherwise.

 

IN WITNESS WHEREOF, Grantor has executed this Deed effective as of the date
first written above.

 

F-1

--------------------------------------------------------------------------------


 

 

GRANTOR:

 

 

 

EVANS & SUTHERLAND COMPUTER

 

CORPORATION,

 

a Utah corporation

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

F-2

--------------------------------------------------------------------------------


 

STATE OF

)

 

) :ss.

COUNTY OF

)

 

On                     , 2004, before
me                                               , a Notary Public, personally
appeared                                      , the
                                          of Evans & Sutherland Computer
Corporation, a Utah corporation, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument
he/she executed the instrument.




WITNESS my hand and official seal

 

 

 

 

 

 

 

NOTARY PUBLIC

 

F-3

--------------------------------------------------------------------------------


 

Exhibit A to EXHIBIT F
SITE PLAN SHOWING PROPERTY

 

F-4

--------------------------------------------------------------------------------


 

Exhibit B to EXHIBIT F
LEGAL DESCRIPTION OF PROPERTY

 

BEGINNING at a point on the Westerly line of Komas Drive, said point being North
1626.262 feet and West 815.400 feet from the Salt Lake City Survey Monument at
the intersection of Sunnyside Avenue and Padley Street, said Monument is located
South 65°48’24” West 3622.62 feet and East 97.00 feet and South 58.20 feet from
the Southeast corner of Section 3, Township 1 South, Range 1 East, Salt Lake
Base and Meridian, and running thence South 49°00’00” East 551.954 feet; thence
South 41°00’00” West 31.741 feet; thence South 60°00’00” West 601.002 feet;
thence North 49°00’00” West 326.287 feet; thence North 41°00’00” East 488.553
feet; thence North 49°00’00” West 30.00 feet; thence North 41°00’00” East
111.443 feet to the point of beginning.

 

16:03:300:001:2014 / 6014

 

F-5

--------------------------------------------------------------------------------


 

Exhibit C to EXHIBIT F
DESCRIPTION OF IMPROVEMENTS

 

The building and improvements constructed on the Property by Seller pursuant to
the Ground Lease.  Buyer and Seller acknowledge and agree that the Improvements
do not include any real property, improvements, fixtures equipment or other
personal property owned by the Master Landlord or any third parties pursuant to
the terms of the Ground Lease.

 

F-6

--------------------------------------------------------------------------------


 

Exhibit D to EXHIBIT F
PERMITTED EXCEPTIONS

 

 [Insert Permitted Exceptions from Title Commitment and such other items agreed
to by Buyer pursuant to Agreement].

 

F-7

--------------------------------------------------------------------------------


 

EXHIBIT G

 

WHEN RECORDED, RETURN TO:

 

WOODBURY CORPORATION

2733 East Parleys Way, Suite 300

Salt Lake City, Utah 84109-1662

 

 

Space Above Line for Recorder’s Use

 

ASSIGNMENT OF LEASE

 

THIS ASSIGNMENT OF LEASE (“Assignment”) is made and entered into this        
day of             , 2004, by and between EVANS & SUTHERLAND COMPUTER
CORPORATION, a Utah corporation (“E&S”), and WOODBURY CORPORATION, a Utah
corporation (“Buyer”).

 

RECITALS

 

A.                                   The University of Utah, a body politic and
corporate of the State of Utah (“Master Landlord”), as landlord, and E&S’
predecessor-in-interest, Black Hawk Investment Company, a general partnership,
entered into a Lease Agreement, dated September 5, 1980, as amended by each of
(i) that First Amendment to Lease Agreement, dated June 7, 1982, (ii) that
Second Amendment to Lease Agreement, dated September 28, 1982, (iii) that Third
Addendum to Lease Agreement, dated April 9, 1987, and (iv) that Fourth Addendum
to Lease Agreement, dated December 31, 1990 (collectively, the “Ground Lease”),
relating to the real property which is depicted on the site plan attached hereto
as Exhibit A and more particularly described in Exhibit B attached hereto and
incorporated herein by this reference (the “Property”).

 

B.                                     E&S now desires to assign all of E&S’
right, title, interest and obligations in and under the Ground Lease to Buyer
and Buyer desires to accept such assignment and assume such right, title,
interest and obligations in and under the Ground Lease, upon the terms and
conditions of this Assignment.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.                                       Assignment and Assumption.  Subject to
the Permitted Exceptions set forth on Exhibit D attached hereto, E&S hereby
assigns and transfers to Buyer all of its right, title and interest in and to
the Ground Lease and Buyer hereby accepts the foregoing assignment and assumes
the obligations of E&S pursuant to the Ground Lease arising from and after the
date hereof.

 

2.                                       Buyer’s Indemnity.  Buyer covenants and
agrees to indemnify, defend, and hold harmless E&S, and any subsidiary or
affiliate of E&S, their directors, officers, employees, stockholders,
representatives and agents and their respective successors and assigns, from and
against any actions, suits, proceedings, judgments, claims, causes of action,
damages and liabilities, and all costs and expenses (including without
limitation reasonable attorneys’ and other consultants’ fees and costs) incurred
in

 

G-1

--------------------------------------------------------------------------------


 

connection therewith, based upon or arising out of any breach or alleged breach
of the Ground Lease by Buyer, its successors or assigns, or arising in
connection with the Ground Lease occurring or alleged to have occurred from and
after the date of this Assignment.  Buyer covenants and agrees, for itself, its
successors and assigns, to deliver to E&S, immediately upon receipt of same by
Buyer, or any successor or assign, as the case may be, copies of any notices of
default or breach under the Ground Lease.  E&S shall have the right, but not the
obligation, to cure any such defaults and Buyer shall reimburse E&S for any
costs (including reasonable attorneys’ fees and other consultants’ costs and
expenses) incurred in curing such default or breach.

 

3.                                       E&S’ Representations and Indemnity. 
E&S hereby represents and warrants that, except for the Permitted Exceptions,
E&S has performed all of the obligations of E&S accruing prior to the date of
this Assignment, and as tenant under the Ground Lease.  E&S covenants and agrees
to indemnify, defend, and hold harmless Buyer, and any subsidiary or affiliate
of Buyer, their directors, officers, employees, stockholders, representatives
and agents and their respective successors and assigns, from and against any
actions, suits, proceedings, judgments, claims, causes of action, damages and
liabilities, and all costs and expenses (including without limitation reasonable
attorneys’ and other consultants’ fees and costs) incurred in connection
therewith, based upon or arising out of any breach or alleged breach of the
Ground Lease by E&S, its successors or assigns, or arising in connection with
the Ground Lease occurring or alleged to have occurred up to the date of this
Assignment.

 

4.                                       Binding Effect.  This Assignment shall
be binding on and inure to the benefit of the parties hereto, their heirs,
executors, administrators, successors in interest and assigns.

 

IN WITNESS WHEREOF, the parties have executed this Assignment effective as of
the date first written above.

 

 

E&S:

 

 

 

EVANS & SUTHERLAND COMPUTER

 

CORPORATION,

 

a Utah corporation

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

BUYER:

 

 

 

WOODBURY CORPORATION,

 

a Utah corporation

 

 

 

By:

 

 

 

 

Its:

 

 

G-2

--------------------------------------------------------------------------------


 

STATE OF

)

 

) :ss.

COUNTY OF

)

 

On                        , 2004, before
me                                                 , a Notary Public, personally
appeared                                                  , the
                                                  of Evans & Sutherland Computer
Corporation, a Utah corporation, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument
he/she executed the instrument.

 

WITNESS my hand and official seal

 

 

 

 

 

 

NOTARY PUBLIC

 

* * * * * * * * * *

 

 

STATE OF

)

 

) :ss.

COUNTY OF

)

 

On                          , 2004, before
me                                                 , a Notary Public, personally
appeared                                                  , the
                                                  of Woodbury Corporation, a
Utah corporation, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that by his/her signature on the instrument he/she
executed the instrument.

 

WITNESS my hand and official seal

 

 

 

 

 

 

NOTARY PUBLIC

 

G-3

--------------------------------------------------------------------------------


 

Exhibit A to EXHIBIT G
SITE PLAN SHOWING PROPERTY

 

G-4

--------------------------------------------------------------------------------


 

Exhibit B to EXHIBIT G
LEGAL DESCRIPTION OF PROPERTY

 

BEGINNING at a point on the Westerly line of Komas Drive, said point being North
1626.262 feet and West 815.400 feet from the Salt Lake City Survey Monument at
the intersection of Sunnyside Avenue and Padley Street, said Monument is located
South 65°48’24” West 3622.62 feet and East 97.00 feet and South 58.20 feet from
the Southeast corner of Section 3, Township 1 South, Range 1 East, Salt Lake
Base and Meridian, and running thence South 49°00’00” East 551.954 feet; thence
South 41°00’00” West 31.741 feet; thence South 60°00’00” West 601.002 feet;
thence North 49°00’00” West 326.287 feet; thence North 41°00’00” East 488.553
feet; thence North 49°00’00” West 30.00 feet; thence North 41°00’00” East
111.443 feet to the point of beginning.

 

16:03:300:001:2014 / 6014

 

G-5

--------------------------------------------------------------------------------


 

Exhibit C to EXHIBIT G
DESCRIPTION OF IMPROVEMENTS

 

The building and improvements constructed on the Property by Seller pursuant to
the Ground Lease.  Buyer and Seller acknowledge and agree that the Improvements
do not include any real property, improvements, fixtures equipment or other
personal property owned by the Master Landlord or any third parties pursuant to
the terms of the Ground Lease.

 

G-6

--------------------------------------------------------------------------------


 

Exhibit D to EXHIBIT G
PERMITTED EXCEPTIONS

 

G-7

--------------------------------------------------------------------------------


 

EXHIBIT H

 

BILL OF SALE
(Personal Property located at 650 Komas Drive)

 

THIS BILL OF SALE (“Bill of Sale”) is delivered by EVANS & SUTHERLAND COMPUTER
CORPORATION, a Utah corporation (“Seller”), to WOODBURY CORPORATION, a Utah
corporation (“Buyer”) in connection with the sale of the items described herein.

 

Seller, for and in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby conveys to Buyer all of Seller’s right, title and interest
in and to the personal property, fixtures and equipment listed on Exhibit A
attached hereto (the “Property”) as of the date of this Bill of Sale.

 

Except as expressly set forth in the Agreement, the Property is hereby conveyed
to Buyer “AS IS, WHERE IS” and “WITHOUT WARRANTY, EXPRESS OR IMPLIED”, INCLUDING
WITHOUT LIMITATION, ANY WARRANTY AS TO MERCHANTABILITY OR FITNESS AS TO A
PARTICULAR PURPOSE.

 

Seller hereby represents and warrants to Buyer that Seller is the owner of the
Property.  Seller further represents and warrants to Buyer that the Property is
free and clear of any monetary liens or encumbrances.  NOTWITHSTANDING THE
FOREGOING, TO THE EXTENT SELLER’S REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN
ARE NOT TRUE AND CORRECT, BUYER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO OBTAIN A
REFUND FROM SELLER OF THE TOTAL CONSIDERATION PAID BY BUYER TO SELLER FOR THE
PERSONAL PROPERTY IN AN AMOUNT NOT TO EXCEED $5,000.00, AND BUYER HEREBY
RELEASES AND WAIVES ANY OTHER CLAIMS OR CAUSES OF ACTION WHICH BUYER MAY HAVE
AGAINST SELLER OR ANY OF ITS AFFILIATES OR PARENT COMPANIES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, SHAREHOLDERS, MANAGERS, MEMBERS, AGENTS, ATTORNEYS OR
EMPLOYEES IN CONNECTION WITH THE PROPERTY.  IN ADDITION, THE FOREGOING
REPRESENTATIONS AND WARRANTIES OF SELLER ARE LIMITED AND SHALL BE OF NO FURTHER
FORCE OR EFFECT AFTER THE DATE WHICH IS TWO (2) YEARS FOLLOWING THE DATE OF THIS
BILL OF SALE.

 

This Bill of Sale may, but need not be, supplemented by specific assignments of
any and all the assets covered hereby, and Seller covenants and agrees that it
will, within ten (10) business days after Buyer’s written request, execute and
deliver to Buyer, its successors and assigns, such supplemental or specific
assignments as Buyer, its successors or assigns may deem reasonably necessary
and advisable to carry out the purposes of the conveyance of Seller’s right,
title and interest in and to the Property, and to vest in Buyer, as of the date
hereof, such title to the Property covered hereby as may be transferred hereby.

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the         day
of                     , 2004.

 

 

EVANS & SUTHERLAND COMPUTER CORPORATION,

 

a Utah corporation

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT A to EXHIBIT H
PERSONAL PROPERTY LIST

 

BUILDING 650  FURNITURE INVENTORY AS OF SEPTEMBER 24, 2002

 

HERMAN MILLER AO1 SYSTEMS FURNITURE

 

MODEL #

 

ITEM

 

DESCRIPTION

 

QUANTITY

 

COMMENTS:

 

 

TABLES:

 

 

 

 

 

 

ET102

 

 

 

36” Diameter

 

1

 

 

ET103

 

 

 

42” Diameter

 

8

 

 

AO453

 

 

 

23” X 48”

 

4

 

 

AO712.3048L

 

 

 

30” X 48”

 

228

 

 

AO712.3060L

 

 

 

30” X 60”

 

27

 

 

AO712.3072L

 

 

 

30” X 72”

 

6

 

 

AO660XX

 

 

 

36” X 72”

 

33

 

 

 

 

 

 

 

 

 

 

 

 

 

CHAIRS:

 

 

 

 

 

 

Kevi Management

 

 

 

Roller

 

263

 

 

Kevi Sled Base

 

 

 

Sled

 

297

 

 

Kevi Secretarial

 

 

 

Secretary

 

27

 

 

 

 

 

 

 

 

 

 

 

 

 

PANELS:

 

 

 

 

 

 

AO120.6212LN49044904

 

1 Foot Panel

 

12” X 62”

 

14

 

 

AO120.6224LN49044904

 

2 Foot Panel

 

24” X 62”

 

1136

 

 

AO120.6248LN49044904

 

4 Foot Panel

 

48” X 62”

 

1147

 

 

A1125.3924N

 

2 Foot Panel-Low

 

24” X 42”

 

253

 

 

A1125.3948N

 

4 Foot Panel-Low

 

48” X 42”

 

4

 

Old HM part #

 

 

4 Foot Panel-Curved Low

 

Low 48” Curved

 

6

 

 

 

Note:  Color 4904, Vertical Surface Blend color: orange grey

 

 

 

LATERAL FILES:

 

 

 

 

 

 

AO511.1624KDBUOK

 

2 Foot Lateral File

 

24”

 

54

 

 

AO511.1648KDBUOK

 

4 Foot Lateral File

 

48”

 

512

 

 

 

 

 

 

 

 

 

 

 

AO483

 

DRAWER UNITS:

 

 

 

309

 

Old HM part #

 

 

 

 

 

 

 

 

 

AO420DT

 

PENCIL DRAWERS:

 

 

 

9

 

Old HM part #

 

 

 

 

 

 

 

 

 

 

 

TACK BOARDS:

 

 

 

 

 

 

AO610.16486441

 

Tack Board

 

48” X 15”

 

328

 

 

 

HERMAN MILLER AO1 SYSTEMS FURNITURE

 

MODEL #

 

ITEM

 

DESCRIPTION

 

QUANTITY

 

COMMENTS:

 

 

SHELVES:

 

 

 

 

 

 

AO523.1324BU

 

2 Foot Open Shelf

 

24” X 12 1/2”

 

339

 

 

AO523.1336BU

 

3 Foot Open Shelf

 

36” X 12 1/2”

 

1

 

 

AO523.1348BU

 

4 Foot Open Shelf

 

48” X 12 1/2”

 

731

 

 

 

 

 

 

 

 

 

 

 

 

 

BINS:

 

 

 

 

 

 

AO560.1348KDBU6403

 

Flipper Bin

 

48”

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

WORK SURFACES:

 

 

 

 

 

 

AO417.2472LOLBU

 

6 Foot Work Surface

 

72”

 

282

 

Oak Laminate Dark Tone Trim

AO417.2448LOLBU

 

4 Foot Work Surface

 

48”

 

70

 

Oak Laminate Dark Tone Trim

AO417.2424LOLBU

 

2 Foot Work Surface

 

24”

 

58

 

Oak Laminate Dark Tone Trim

 

 

 

 

48” (Corner)

 

152

 

Oak Laminate Dark Tone Trim

 

H-3

--------------------------------------------------------------------------------


 

HERMAN MILLER AO1 SYSTEMS FURNITURE

 

MODEL #

 

ITEM

 

DESCRIPTION

 

QUANTITY

 

COMMENTS:

 

 

SHELVES:

 

 

 

 

 

 

AO450.1448L

 

Transaction Top

 

48”

 

3

 

Old HM part #

AO450.1424L

 

Transaction Top

 

24”

 

7

 

Old HM part #

AO867FF

 

Transaction Top

 

48” (Corner)

 

5

 

Old HM part #

 

 

 

 

 

 

 

 

 

 

 

TASK LIGHTS:

 

 

 

 

 

 

G6123.48MENBU

 

4 Foot Under Shelf Light

 

48”

 

339

 

 

G6123.24MENBU

 

2 Foot Under Shelf Light

 

24”

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

PANEL CONNECTORS:

 

 

 

 

 

 

AO220.62HLN

 

Connector

 

2-Way

 

373

 

 

AO230.62HLN

 

Connector

 

3-Way

 

196

 

 

AO240.62HLN

 

Connector

 

4-Way

 

59

 

 

AO220.42HLN

 

Connector

 

2-Way, Low

 

4

 

 

 

 

 

 

 

 

 

 

 

WEST LOBBY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MODEL #

 

ITEM

 

DESCRIPTION

 

QUANTITY

 

COMMENTS:

20/656-WW

 

LOW BACK CHAIR:

 

 

 

2

 

Armstrong Chair

Formica #437.58

 

PHONE TABLE:

 

24 X 24 X 20

 

1

 

 

 

 

 

 

 

 

 

 

 

WEST LOBBY DEMONSTRATION ROOM

 

 

 

 

 

 

 

 

 

 

PANELS:

 

 

 

 

 

 

See attached order form for component part #s

 

Panel

 

36”W X 70”H

 

2

 

Ethospace

See attached order form for component part #s

 

Panel

 

42”W X 70”H

 

2

 

Ethospace

See attached order form for component part #s

 

Panel

 

30”W X 38”H

 

3

 

Ethospace

 

 

 

 

 

 

 

 

 

 

 

WORK SURFACES:

 

 

 

 

 

 

E22310.2478L

 

 

 

24” x 78”

 

1

 

Ethospace

S8542902

 

 

 

24” x 84”

 

1

 

Ethospace

E22310.3078L

 

 

 

30” x 78”

 

2

 

Ethospace

 

 

PEDESTALS:

 

 

 

 

 

 

F-16-1518-B

 

Freestanding Ped

 

15”W X 18”D X 26 1/4”H

 

1

 

Ethospace

 

 

 

 

 

 

 

 

 

WEST LOBBY CONFERENCE ROOM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ET156L

 

TABLE:

 

54” x 96” Oval

 

1

 

Ethospace

EN122PBS

 

ROLLER CHAIR:

 

Fixed Arms

 

3

 

Ethospace

EN500PBS

 

SIDE CHAIR:

 

Sled Base, Fixed Arms

 

5

 

Ethospace

F-16-1518-B

 

PHONE TABLE:

 

15”W X 18”D X 26 1/4”H

 

1

 

Ethospace

 

 

 

 

 

 

 

 

 

CONFERENCE ROOMS

 

 

 

 

 

 

 

 

 

 

TABLES:

 

36” x 72”

 

16

 

Virco Mfg. Corp.

 

 

CHAIRS:

 

 

 

 

 

 

 

 

 

 

White (Without arms)

 

232

 

Superior Chaircraft Corp.

 

 

 

 

White (With arms)

 

58

 

Superior Chaircraft Corp.

 

 

 

 

 

 

 

 

 

CAFETERIA

 

 

 

 

 

 

 

 

 

 

TABLES:

 

36” X 36”

 

14

 

Virco Mfg. Corp.

 

 

CHAIRS:

 

Stacking

 

21

 

Virco Mfg. Corp.

 

 

REFRIGERATOR:

 

17 Cu. Ft.

 

1

 

Kenmore Coldspot

 

 

ICE MAKER:

 

 

 

1

 

Ice-O-Matic

 

H-4

--------------------------------------------------------------------------------


 

MODEL #

 

ITEM

 

DESCRIPTION

 

QUANTITY

 

COMMENTS:

GLASS OFFICES FURNITURE:

 

 

 

 

 

 

 

 

”

 

Misc

 

25” X 84” Work Surface

 

2

 

Walnut

”

 

Misc

 

36” X 36” Corner

 

1

 

”

”

 

Misc

 

36” X 36” Table

 

1

 

”

 

 

 

 

 

 

 

 

 

MISCELLANEOUS ITEMS

 

 

 

 

 

 

 

 

Upper East Lobby

 

 

 

11” X 30” Ottoman

 

3

 

 

Women’s Restrooms

 

 

 

6’ Couch

 

2

 

 

First Aid Room

 

 

 

Couch

 

1

 

Nateland Prolducts Co., Inc.

Lower East Lobby

 

 

 

Databank Vault

 

1

 

Schwab Safe Co., Inc.

2nd Floor Office & First Aid Room

 

 

 

2 Drawer Filing Cabinet

 

3

 

Anderson Hickey

2nd Floor Office

 

 

 

4 Drawer Filing Cabinet

 

1

 

Anderson Hickey

 

H-5

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

between

 

EVANS & SUTHERLAND COMPUTER CORPORATION,
a Utah corporation

 

as Seller

 

and

 

WOODBURY CORPORATION,
a Utah corporation

 

as Buyer

 

Dated: April 7, 2004

 

Building located at 650 Komas Drive

 

University of Utah, Research Park

 

Salt Lake City, Utah

 

 

--------------------------------------------------------------------------------